[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

Exhibit 10.1

 

 

 

 

 

EXCLUSIVE LICENSE AGREEMENT

by and between

TESARO, INC.

and

MILLENNIUM PHARMACEUTICALS, INC.

Dated as of July 27, 2017

 

 



 

 

--------------------------------------------------------------------------------

 

 

 

EXCLUSIVE LICENSE AGREEMENT

This EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is entered into as of July
27, 2017 (the “Effective Date”) by and between TESARO, INC., a Delaware
corporation having an address at 1000 Winter Street, Suite 3300, Waltham,
Massachusetts 02451, U.S.A. (“TESARO”), and MILLENNIUM PHARMACEUTICALS, INC., a
Delaware corporation and wholly-owned subsidiary of Takeda Pharmaceutical
Company Limited having an address at 40 Landsdowne Street, Cambridge, MA 02139,
U.S.A (“Licensee”).  TESARO and Licensee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, TESARO is an oncology-focused biopharmaceutical company which owns or
controls certain intellectual property rights related to niraparib, a
proprietary poly (ADP-ribose) polymerase, or PARP, inhibitor;

WHEREAS, Licensee desires to license from TESARO such intellectual property
rights in the Licensed Territory, and to commercially develop, manufacture, use
and sell the Product (as hereinafter defined) based upon the same throughout the
Licensed Territory; and

WHEREAS, TESARO desires to grant such a license to Licensee on the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE 1.



DEFINITIONS

All references to particular Exhibits, Articles or Sections shall mean the
Exhibits to, and Articles and Sections of, this Agreement, unless otherwise
specified. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:

Section 1.1



“Accounting Standards” means U.S. generally accepted accounting principles or
International Financial Reporting Standards, consistently applied.

Section 1.2



“Additional Materials” shall have the meaning set forth in Section 2.4.2(a).

Section 1.3



“Affiliate” means, with respect to any Person, any other Person which controls,
is controlled by or is under common control with such Person, now or in the
future, for as long as such control exists. For purposes of this Section,
“control” shall mean the direct or indirect ownership of more than fifty percent
(50%) of the voting or economic interest of a Person,

1

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

or the power, whether pursuant to contract, ownership of securities or
otherwise, to direct the management and policies of a Person. For clarity, once
a Person ceases to be an Affiliate of a Party, then, without any further action,
such Person shall cease to have any rights, including license and sublicense
rights, under this Agreement by reason of being an Affiliate of such Party. For
any avoidance of doubt, the Parties acknowledge and agree that, as of the
Effective Date, [***] (collectively “[***]”) are not Affiliates of Licensee
under the foregoing definition.

Section 1.4



“Affordable Basis” means making a product available to patients for no more than
[***].  In determining Affordable Basis, the Parties recognize that, to the
extent that a Party engages a Third Party in the Commercialization of a product
on an Affordable Basis in a country, such Third Party shall be entitled to a
reasonable profit margin that is customary in the generic drug industry for that
country; provided, that the applicable Party uses commercially reasonable
efforts to minimize such Third Party profits.

Section 1.5



“Agreement” shall have the meaning set forth in the preamble.

Section 1.6



“Alliance Manager” shall have the meaning set forth in Section 5.1.7.

Section 1.7



“Anti-Corruption Laws” means all applicable Laws, conventions and international
financial institution rules regarding corruption, bribery, ethical business
conduct, money laundering, political contributions, gifts and gratuities, or
lawful expenses to public officials and private persons, agency relationships,
commissions, lobbying, books and records, and financial controls.

Section 1.8



“Audited Party” shall have the meaning set forth in Section 3.9.

Section 1.9



“Authorized Generic Product” means, subject to TESARO’s approval right under
Section 6.5.1(e), a Product authorized by Licensee to be sold by [***], in
accordance with [***].

Section 1.10



“AZ Agreements” means the following agreements between TESARO and AstraZeneca UK
Limited (“AZ”), as amended from time to time: the Patent License Agreement,
dated October 4, 2012, between AZ (the Institute of Cancer Research) and TESARO;
and the Patent License Agreement, dated October 4, 2012, between AZ (University
of Sheffield) and TESARO.

Section 1.11



“Bulk Product” means (a) for clinical purposes, (i) the Product and placebo (as
necessary) in unlabeled bulk capsule form, or (ii) if available, the Product and
placebo (as necessary) in tablet form, and (b) for commercial purposes, (i) the
Product in unlabeled bulk capsule form, or (ii) if available, the Product in
tablet form.

Section 1.12



“Business Day” means any day other than a day which is a Saturday, a Sunday or
any day banks are authorized or required to be closed in the United States.



2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 1.13



“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31, for
so long as this Agreement is in effect; provided, however, that (a) the first
Calendar Quarter of the Term shall extend from the Effective Date until the end
of the first full Calendar Quarter thereafter, and (b) the last Calendar Quarter
of the Term shall end upon the expiration of this Agreement.

Section 1.14



“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31, for so long as this Agreement is in effect;
provided, however, that (a) the first Calendar Year of the Term shall commence
on the Effective Date and end on December 31, 2017, and (b) the last Calendar
Year of the Term shall commence on January 1 of the Calendar Year in which this
Agreement terminates or expires and end on the date of termination or expiration
of this Agreement.

Section 1.15



“Commercialization” with respect to a product shall mean any and all activities
directed to the marketing, promotion, distribution, offering for sale and
selling such product, importing and exporting such product for sale, and
interacting with Regulatory Authorities regarding the foregoing.  Cognates of
the word “Commercialization” shall have correlative meanings.

Section 1.16



“Competing Activities” shall have the meaning set forth in Section 6.5.1(d).

Section 1.17



“Compound API” means the active pharmaceutical ingredient for the Licensed
Compound.

Section 1.18



“Confidential Information” shall have the meaning set forth in Section 8.1.1.

Section 1.19



“Control” or “Controlled” means the possession of the right to grant licenses or
sublicenses or to disclose proprietary or trade secret information without
violating the terms of any agreement or other arrangement with a Third Party and
without misappropriating or infringing the proprietary or trade secret
information of a Third Party or being obligated to pay any royalties or other
consideration therefor.

Section 1.20



“Cover” means, with respect to a Patent Right, an invention that, in the absence
of ownership of, or a license under, such Patent Right, the practice of such
invention would infringe a Valid Claim of such Patent Right (including in the
case of a Patent Right that is a patent application prosecuted in good faith, a
Valid Claim of such patent application as if such patent application were an
issued patent). Cognates of the word “Cover” shall have correlative meanings.

Section 1.21



“Defending Party” shall have the meaning set forth in Section 4.3.

Section 1.22



“Designee” shall have the meaning set forth in Section 9.5(d).



3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 1.23



“Development” or “Develop” means all preclinical and development activities and
all clinical drug development activities, including, among other things: drug
discovery, toxicology, formulation, statistical analysis and report writing,
conducting clinical trials for the purpose of obtaining and maintaining
Marketing Approval (including, without limitation, post-Marketing Approval
studies), and regulatory affairs related to all of the foregoing.  Cognates of
the word “Development” shall have correlative meanings.

Section 1.24



“Development Plan” shall have the meaning set forth in Section 5.2.

Section 1.25



“Diligent Efforts” means the performance of obligations or tasks in a manner
consistent with the reasonable practices of companies in the biopharmaceutical
industry having similar financial resources for the Development or
Commercialization (as applicable) of a product having similar technical and
regulatory factors and similar market potential, profit potential and strategic
value, and that is at a similar stage in its Development or product life cycle
as the Product, in each case based on conditions then prevailing and without
regard to any competitive internal program of Licensee.  Diligent Efforts
requires that the Party (a) promptly assign responsibility for such obligations
to specific employees who are held accountable for progress and monitoring such
progress on an ongoing basis, (b) set and consistently seek to achieve specific
and meaningful objectives for carrying out such obligations, and (c)
consistently make and implement decisions and allocate adequate resources
designed to advance progress with respect to such obligations.

Section 1.26



“Drug Re-Examination Period” means the Japanese Ministry of Health, Labour and
Welfare’s inspection period as set forth in Article 14-4 of the Law on Securing
Quality, Efficacy and Safety of Products Including Pharmaceuticals and Medical
Devices.

Section 1.27



“Effective Date” shall have the meaning set forth in the Preamble.

Section 1.28



“Excluded CMOs” shall have the meaning set forth in Section 5.9.3.

Section 1.29



“Executive Officers” means (a) with respect to TESARO, the President, or his or
her designee, and (b) with respect to Licensee, President, Global Oncology
Business Unit, or his or her designee.

Section 1.30



“Expiration Event” has the meaning set forth in Section 6.5.1(e).

Section 1.31



“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section 78dd-1,
et seq.) as amended.

Section 1.32



“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

Section 1.33



“First Commercial Sale” means, with respect to a country in the Licensed
Territory, the first sale of commercial quantities of a Product in such country
to a Third Party on

4

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

arm’s length terms by Licensee, its Affiliate or Sublicensee for use in the
Licensed Field after receipt of Marketing Approval in such country.  Sales for
test marketing, sampling and promotional uses, clinical trial purposes, early
access programs or compassionate or similar use shall not be considered to
constitute a First Commercial Sale; provided, that any sale of a Product for any
amount greater than an Affordable Basis for early access programs or
compassionate or similar use shall constitute a First Commercial Sale.

Section 1.34



“Generic Competition” with respect to a particular Product, on a
country-by-country basis, shall exist if during any [***] in such country there
is one or more Generic Products with respect to a Product being sold in such
country and the sales of such Generic Product(s) accounts for [***] of aggregate
unit sales of the Product and its Generic Products in the given country during
such [***] as determined by reference to applicable sales data obtained from
QuintilesIMS or from such other reasonable Third Party source for such sales
data.  For clarity, a Generic Product marketed or sold by or on behalf of
Licensee, a member of the Takeda Group or [***] shall not qualify as a Generic
Product for purposes of determining whether Generic Competition exists.

Section 1.35



“Generic Product” means, with respect to a particular Product that has received
Marketing Approval in a country, a product sold by a Third Party in such country
that (a) has been approved as a generic drug of that Product by the applicable
Regulatory Authority, or (b) is sold for use by human patients for the same
indication as the Product and has the same active pharmaceutical ingredient,
dosage form, strength, quality, direction and dose as the Product.  For clarity,
a “Generic Product” is not an Authorized Generic Product.

Section 1.36



“Governmental Authority” means any court, agency, department, authority or other
instrumentality of any national, state, county, city or other political
subdivision.

Section 1.37



“Infringement” means any infringement as determined by Law, including, without
limitation, direct infringement, contributory infringement or any inducement to
infringe. Cognates of the word “Infringement” shall have correlative meanings.

Section 1.38



“Infringer” shall have the meaning set forth in Section 4.2.1.

Section 1.39



“Initial Materials” shall have the meaning set forth in Section 2.4.2(a).

Section 1.40



“Insolvency Event” means, in relation to either Party, any of the
following:  (a) that Party becomes unable to, or shall admit in writing its
inability to, pay its debts as they become due; (b) that Party shall commence
any case, proceeding or other action (i) under any existing or future Law of any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official  for it or
for all

5

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

or any substantial part of its assets, or any such Party shall make a general
assignment for the benefit of its creditors; (c) there shall be commenced
against such Party any case, proceeding or other action of a nature referred to
in clause (b) above that (I) results in the entry of an order for relief or any
such adjudication or appointment or (II) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; (d) there shall be commenced against
such Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (e) such Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clauses (b), (c) or (d)
above.

Section 1.41



“Janssen Agreement” means that certain Collaboration and License Agreement,
dated April 5, 2016, between TESARO and Janssen Biotech, Inc. (“Janssen”), as
such agreement may be amended from time to time.

Section 1.42



“Joint Steering Committee” or “JSC” shall have the meaning set forth in Section
5.1.1.

Section 1.43



“Know-How” means techniques, technology, trade secrets, inventions (whether
patentable or not), methods, know-how, data and results (including
pharmacological, toxicological and clinical data and results), analytical and
quality control data and results, regulatory documents, and other information,
compositions of matter, cells, cell lines, assays, animal models and other
physical, biological, or chemical material.

Section 1.44



“Law” means, individually and collectively, any and all laws, ordinances, rules,
directives, administrative circulars and regulations of any kind whatsoever of
any Governmental Authority within the applicable jurisdiction.

Section 1.45



“Licensed Compound” means TESARO’s proprietary PARP Inhibitor known as
Niraparib, having the chemical structure set forth in Exhibit A, and any
pharmaceutically acceptable salt, polymorph, crystal form, prodrug or solvate
thereof.

Section 1.46



“Licensed Field” means (a) in Japan, the treatment, diagnosis and prevention of
any disease or conditions in humans, and (b) in South Korea, Taiwan, Russia and
Australia, the treatment, diagnosis and prevention of any disease or conditions
in humans, other than the treatment, diagnosis and prevention of prostate
cancer.

Section 1.47



“Licensed Know-How” means all Know-How owned or Controlled by TESARO as of the
Effective Date or that becomes owned or Controlled by TESARO at any time during
the Term that is reasonably necessary for the Development, Manufacture or
Commercialization of the Licensed Compound or Product in the Licensed Field in
the Licensed Territory.  Licensed Know-How does not include Licensed Patents.



6

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 1.48



“Licensed Patents” means all Patent Rights owned or Controlled by TESARO as of
the Effective Date or that become owned or Controlled by TESARO at any time
during the Term that relate to the Licensed Field and the Licensed Territory and
that Cover (a) the compositions of matter of the Licensed Compound or Product,
(b) methods or processes directed to the Manufacture of the Licensed Compound or
Product, or (c) methods of use, administration or formulation of the Licensed
Compound or Product, including the Patent Rights set forth on Exhibit B hereto.

Section 1.49



“Licensed Territory” means (a) Japan, South Korea, Taiwan, Russia and Australia,
and (b) such additional countries as may from time to time be added upon mutual
written agreement of the Parties.

Section 1.50



“Licensed Territory Filings and Approvals” shall have the meaning set forth in
Section 5.12.

Section 1.51



“Licensee” shall have the meaning set forth in the Preamble.

Section 1.52



“Licensee Indemnified Parties” shall have the meaning set forth in
Section 7.1.1.

Section 1.53



“Licensee Know-How” means all Know-How owned or Controlled by Licensee or its
Affiliates as of the Effective Date or during the Term that is reasonably
necessary for the Development, Manufacture or Commercialization of the Licensed
Compound or Product in the TESARO Territory for all uses.  Licensee Know-How
does not include Licensee Patents.

Section 1.54



“Licensee Patents” means all Patent Rights owned or Controlled by Licensee or
its Affiliates as of the Effective Date or during the Term that relate to all
uses in the TESARO Territory and that Cover (a) the compositions of matter of
the Licensed Compound or Product, (b) methods or processes directed to the
Manufacture of the Licensed Compound or Product, or (c) methods of use,
administration or formulation of the Licensed Compound or Product.

Section 1.55



“Losses” shall have the meaning set forth in Section 7.1.1.

Section 1.56



“Manufacture” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including but not limited to
test method development and stability testing, characterization, formulation,
process development, manufacturing for use in non-clinical or clinical studies,
manufacturing scale-up, quality assurance/quality control development, quality
control testing (including in-process release and stability testing), packaging,
release of product or any component or ingredient thereof, quality assurance
activities related to manufacturing and release of product, and regulatory
activities related to all of the foregoing.



7

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 1.57



“Manufacturing Cost” means a supplier’s reasonable and necessary internal and
Third Party costs incurred in Manufacturing or acquisition of product or a
component thereof, determined in accordance with such supplier’s standard cost
accounting policies that are in accordance with Accounting Standards and
consistently applied across such supplier’s Manufacturing network to other
products that such supplier Manufactures or acquires and shall not include
inter-company profits among such supplier and its Affiliates.  Costs included
will be consistent with the activities outlined in the definition of
“Manufacture.”

Section 1.58



“Marketing Approval” means, with respect to the Licensed Compound or Product in
a particular country or jurisdiction, all approvals (including where applicable,
pricing and reimbursement approvals), registrations, licenses or authorizations
from any Regulatory Authority that are necessary for the Manufacture, use,
storage, import, marketing and sale of the Product in such country or
jurisdiction.

Section 1.59



“Milestone Events” shall have the meaning set forth in Section 3.2.

Section 1.60



“Milestone Payments” shall have the meaning set forth in Section 3.2.

Section 1.61



“Merck Agreement” means that certain License Agreement, dated May 22, 2012,
between TESARO and Merck, Sharp & Dohme Corp. (“Merck”), as amended by Amendment
No. 1 to License Agreement, dated as of April 5, 2016, as such agreement may be
further amended from time to time.

Section 1.62



“Net Sales” means the gross invoice price of Product sold by Licensee, its
Affiliates or Sublicensees for the sales of such Product to a Third Party in the
Licensed Territory after deducting, if not previously deducted and in accordance
with Accounting Standards, from the amount invoiced:

(i) trade and quantity discounts other than early payment cash discounts;

(ii) returns, rebates, chargebacks and other allowances;

(iii) retroactive price reductions that are actually allowed or granted;

(iv) sales commissions paid to Third Party distributors and/or selling agents;

(v) deductions to gross invoice price of Product imposed by Regulatory
Authorities or other governmental entities;

(vi) a fixed amount equal to three percent (3%) of the amount invoiced to cover
bad debt, early payment cash discounts, transportation and insurance and custom
duties; and



8

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(vii) the standard inventory cost of devices or delivery systems used for
dispensing or administering Product.

The sale of a Product on an Affordable Basis for early access programs,
compassionate use or similar use shall not be considered a Net Sale.

Section 7.1



“PARP Inhibitors” means compounds having a primary mechanism of action that
inhibits poly (ADP-ribose) polymerase.

Section 7.2



“Party” or “Parties” shall have the meaning set forth in the Preamble.

Section 7.3



“Patent Challenge” shall have the meaning set forth in Section 9.2.2.

Section 7.4



“Patent Rights” means any provisional and non-provisional patents and patent
applications, together with all additions, divisions, continuations,
continuations-in-part, substitutions, reissues, re-examinations, extensions,
registrations, patent term extensions, supplemental protection certificates,
renewals and foreign counterparts thereof.

Section 7.5



“Permitted Distribution Activities” shall have the meaning set forth in
Section 2.7.2.

Section 7.6



“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

Section 7.7



“Pharmacovigilance Agreement” shall have the meaning set forth in Section 5.10.

Section 7.8



“PMDA” means the Pharmaceutical and Medical Devices Agency of Japan and any
successor agency thereto.

Section 7.9



“Post-Execution Affiliate” shall have the meaning set forth in Section 6.5.1(d).

Section 7.10



“Pre-Effective Date Wholesaler Agreements” shall have the meaning set forth in
Section 2.7.2.

Section 7.11



“Primary Packaged Product” means the Product that has been placed into a
container closure system that is suitable for medicinal products, including
among other types of containers, bottles and blister packs (also known as brite
stock).

Section 7.12



“Product” means any pharmaceutical composition, dosage form or preparation that
contains as its sole active ingredient the Licensed Compound.



9

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 7.13



“Regulatory Authority” means any Governmental Authority or other authority
responsible for granting Marketing Approvals for the Product.

Section 7.14



“Regulatory Materials” means materials developed or compiled in preparation for
Regulatory Authority meetings, regulatory applications, submissions, dossiers,
notifications, registrations, Marketing Approvals and/or other filings made to
or with, or other approvals granted by, a Regulatory Authority with respect to
the Licensed Compound or Product in a particular regulatory jurisdiction.

Section 7.15



“Reimbursement Rate” means a rate per hour for Technical Assistance provided by
TESARO equal to [***], which may be prorated as necessary.

Section 7.16



“Royalties” shall have the meaning set forth in Section 3.3.1.

Section 7.17



“Royalty Term” means, on a Product-by-Product and country-by-country basis, the
period commencing upon the First Commercial Sale of such Product in a particular
country in the Licensed Territory and continuing until the later of (a)
expiration of the last to expire Valid Claim of a Licensed Patent covering or
claiming such Product (or the Licensed Compounds contained in, or comprising,
such Product), or (b) the [***] anniversary of the date of the First Commercial
Sale of such Product in such country.

Section 7.18



“Subject Transaction” shall have the meaning set forth in Section 6.5.1(d).

Section 7.19



“Sublicensee(s)” means any Person to which Licensee has granted a permitted
sublicense in accordance with the terms of this Agreement.

Section 7.20



“Supply Agreements” shall have the meaning set forth in Section 5.9.1.

Section 7.21



“Takeda Group” means Takeda Pharmaceutical Company Limited and its Affiliates.

Section 7.22



“Technical Assistance” shall have the meaning set forth in Section 5.9.2.

Section 7.23



“Term” shall have the meaning set forth in Section 9.1.

Section 7.24



“TESARO” shall have the meaning set forth in the Preamble.

Section 7.25



“TESARO Indemnified Parties” shall have the meaning set forth in Section 7.1.2.

Section 7.26



“TESARO Territory” means the entire world other than the Licensed Territory.

Section 7.27



“TESARO Vendors” shall have the meaning set forth in Section 5.11.



10

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 7.28



“[***]” means [***].

Section 7.29



“Third Party” means a Person other than (a) TESARO or any of its Affiliates and
(b) Licensee or any of its Affiliates.

Section 7.30



“Transferred Materials” shall have the meaning set forth in Section 2.4.2(a).

Section 7.31



“Upstream Agreements” means the AZ Agreements and the Merck Agreement.

Section 7.32



“Upstream Licensors” means AZ and Merck.

Section 7.33



“Valid Claim” means a claim of an issued and unexpired patent included within
the Licensed Patents that has not been revoked or held unenforceable or invalid
by a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and that has not
been disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer.

Section 7.34



“VAT” shall have the meaning set forth in Section 3.10.2.

ARTICLE 2.



LICENSE GRANT

Section 2.1



Grant to Licensee. Subject to the terms and conditions of this Agreement
(including Section 2.5), TESARO hereby grants to Licensee an exclusive (even as
to TESARO and its Affiliates), royalty-bearing, sublicenseable (but only in
accordance with Section 2.2), license under the Licensed Patents and the
Licensed Know-How to Develop, Manufacture (but only in accordance with the
following sentence) and Commercialize the Licensed Compound and the Product in
the Licensed Field in the Licensed Territory during the Term.  Notwithstanding
the foregoing or any other provision of this Agreement to the contrary,
Licensee’s right to Manufacture the Licensed Compound and the Product in the
Licensed Field in the Licensed Territory shall be limited to the right to use
the Compound API, the Bulk Product and/or Primary Packaged Product to be
provided by TESARO under the Supply Agreements to Manufacture Products for use
by Licensee, its Affiliates, and its Sublicensees in the Licensed Field in the
Licensed Territory unless otherwise agreed by TESARO in writing.

Section 2.2



Sublicenses by Licensee. Licensee shall have the right to grant sublicenses
under the license granted by TESARO to Licensee under Section 2.1 to its
Affiliates, contractors and other Third Parties; provided, that (a) TESARO
provides its prior written consent to such sublicense, such consent not to be
unreasonably withheld, conditioned or delayed, except that a sublicense to an
Affiliate shall not require TESARO’s consent only for so long as such Affiliate
remains an Affiliate of Licensee, and (b) no sublicense may be granted to a
Post-Execution Affiliate engaged in Competing Activities.  Notwithstanding any
provision in this Agreement to the contrary, [***] are not Affiliates of
Licensee under this Agreement as of the Effective Date

11

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

and TESARO shall have right to withhold its consent in its sole discretion to
any sublicense proposed to be granted by Licensee to [***].  Each sublicense
agreement shall be consistent with, and shall be subject to, the terms and
conditions of this Agreement, and Licensee shall remain responsible for the
performance of its obligations under this Agreement, regardless of whether
Licensee may have delegated those obligations to its Sublicensees.  Without
limitation of the requirement to obtain TESARO’s prior written consent as set
forth in subsection (a) above, Licensee shall, within thirty (30) days after
granting any sublicense, notify TESARO of the grant of such sublicense and
provide TESARO with a copy of such sublicense, which may be redacted to remove
any sensitive information not necessary for TESARO to verify its compliance with
the terms of this Agreement.

Section 2.3



Grant to TESARO. Subject to the terms and conditions of this Agreement, Licensee
hereby grants to TESARO a perpetual, non-exclusive, royalty-free, sublicenseable
(including through multiple tiers) license under the Licensee Patents and the
Licensee Know-How, including any data relating to the Licensed Compound and
Product generated by Licensee in connection with this Agreement, to the extent
necessary or useful to Develop, Manufacture and Commercialize the Licensed
Compound and the Product in the TESARO Territory for all uses.  Notwithstanding
the foregoing, if the Licensee Patents include any Patent Rights that have uses
other than in connection with the Development, Manufacture or Commercialization
of the Licensed Compound or Product (e.g., Patent Rights that are not specific
to the Licensed Compound or Product), then upon the request of Licensee, TESARO
and Licensee shall negotiate in good faith commercially reasonable financial
terms and conditions for the portion of the license to TESARO relating to such
Licensee Patents.  Upon the request of TESARO from time to time during the Term,
Licensee shall promptly (a) deliver to TESARO a list of all Licensee Patents
then in existence, and (b) transfer and deliver to TESARO copies in English of
all tangible embodiments of the Licensee Know-How then within its Control.

Section 2.4



Transfer of Licensed Know-How and Materials. 

2.4.1 Licensed Know-How.  Beginning on the Effective Date until the date that is
[***] following the Effective Date, TESARO shall transfer and deliver to
Licensee copies of tangible embodiments of the Licensed Know-How within its
Control as of the Effective Date and through the period described above and
respond to any requests for other information or documentation that is readily
available and in within TESARO’s control, in each case to the extent necessary
or useful to Develop, Manufacture or Commercialize the Product in the Licensed
Field in the Licensed Territory and consistent with the license granted to
Licensee in Section 2.1.  TESARO shall thereafter during the Term, through the
JSC, notify Licensee of and provide to Licensee a copy of any new material
tangible embodiments of the Licensed Know-How that come into TESARO’s Control
that have not already been provided to Licensee and are consistent with the
license granted to Licensee in Section 2.1. All of the foregoing tangible
embodiments shall be provided in English.  If following the aforementioned
period, Licensee identifies in writing particular material documents, data or
information that

12

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

are within the Licensed Know-How and are consistent with the license granted to
Licensee in Section 2.1, but were not previously delivered to Licensee, TESARO
shall promptly provide such material to Licensee upon request to the extent that
such items are readily available and within its Control.

2.4.2 Materials.

(a)



Transferred Materials.  As soon as practicable after the Effective Date but in
no event later than the applicable delivery date that is set forth on Exhibit E,
TESARO shall provide to Licensee (i) the quantities of non-clinical use
materials (e.g., to enable technology transfer and conduct stability studies),
and (ii) Bulk Product and/or Primary Packaged Product, in each case as listed in
Exhibit E  (collectively, the “Initial Materials”).  Upon Licensee’s written
request and to the extent TESARO is reasonably able to fulfill such request,
TESARO shall provide to Licensee such additional quantities of non-clinical use
materials reasonably necessary for the Development, Manufacture or
Commercialization of the Licensed Compound and Products in the Licensed
Territory (the “Additional Materials,” and together with the Initial Materials,
the “Transferred Materials”).  All Transferred Materials shall be provided at
[***], which shall be promptly reimbursed by Licensee.  Exhibit E sets forth the
cost to be paid by Licensee for the Initial Materials.  The Initial Materials
set forth in Exhibit E to be used in the first human clinical trial in Japan
will be subject to the clinical Supply Agreement and related quality agreement
to be agreed pursuant to Section 5.9.1, except that the supply cost for such
materials shall be [***].  Upon receipt of any request for Additional Materials
from Licensee, TESARO shall promptly provide to Licensee the cost information
for such Additional Materials.  The Transferred Materials provided by TESARO
hereunder shall not be used by Licensee for any purpose other than the
Development, Manufacture or Commercialization of the Licensed Compounds and the
Products in the Licensed Territory in accordance with this Agreement.

(b)



Additional Quantities of Compound API, Bulk Product and Primary Packaged
Product.  Any quantities of Compound API, Bulk Product and/or Primary Packaged
Product to be used by Licensee for clinical and commercial uses that are in
excess of the Initial Materials shall be supplied by TESARO to Licensee under
the terms of the Supply Agreements to be agreed pursuant to Section 5.9.1, which
shall include terms for the delivery of relevant documents, including batch
records, certificates of analysis and certificates of compliance associated with
the Manufacture of such Compound API, Bulk Product and/or Primary Packaged
Product.



13

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 2.5



No Other Rights. 

2.5.1 General Acknowledgement.  Licensee acknowledges that the rights and
licenses granted under this Article 2 and elsewhere in this Agreement are
limited to the scope expressly granted. Accordingly, except for the rights
expressly granted under this Agreement, no right, title, or interest of any
nature whatsoever is granted, whether by implication, estoppel, reliance, or
otherwise, by TESARO to Licensee. All rights that are not specifically granted
herein are reserved to TESARO. 

2.5.2 Japanese Rights under Janssen Agreement.  Without limiting Section 2.5.1
and except as otherwise provided in this Section 2.5.2, the rights and licenses
granted under this Article 2 and elsewhere in this Agreement do not include the
sublicense of any rights or licenses granted by Janssen to TESARO under the
Janssen Agreement under any Company Technology to Exploit any Compound or
Product in Japan in the Company Field or in the TESARO Field (as such terms are
defined in the Janssen Agreement).  Upon the written request and for the benefit
of Licensee, TESARO shall (a) exercise its right under Section 3.2(a) of the
Janssen Agreement to request that Janssen grant to TESARO a non-exclusive,
royalty-bearing, non-transferable license, with the right to grant sublicenses,
under the Company Technology to Exploit Products in Japan on commercially
reasonable terms, and (b) use reasonable efforts to, in consultation with and
subject to the approval by Licensee of the final terms of such license,
negotiate and agree on the terms of such license with Janssen and, if
applicable, participate in the dispute resolution process set forth in
Section 3.2(a) of the Janssen Agreement if TESARO and Janssen are unable to
reach agreement on the terms of such license; provided, that [***] any
royalties, consideration or other amounts payable to Janssen in connection with
any such license.

Section 2.6



Limited Exploitation Rights. Without limiting the provisions of Section 2.5,
Licensee agrees (on behalf of itself and its Affiliates), and shall cause each
of its Sublicensees to agree, not to use any Licensed Know-How or Licensed
Patents for any products other than the Product, in any field other than the
Licensed Field or outside the Licensed Territory.

Section 2.7



PARP Inhibitor Exclusivity.    

2.7.1 Exclusivity.  As partial consideration for TESARO granting to Licensee the
license set forth in Section 2.1, during the Term, Licensee shall not, and shall
cause its Affiliates to not, itself or in cooperation with or through others, in
the Licensed Territory, discover, research, develop, manufacture or
commercialize any PARP Inhibitor other than the Licensed Compound and Product
hereunder.  In the event Licensee wishes to obtain the right (by licensing,
merger or acquisition or otherwise) to discover, research, develop, manufacture
or commercialize any PARP Inhibitor other than the Licensed Compound and Product
in the Licensed Territory, Licensee shall notify TESARO in writing, and TESARO
may determine, [***]. Without limitation of the foregoing, Licensee shall not
use, or provide to others,

14

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

TESARO's Confidential Information received by Licensee under this Agreement
relating to the Licensed Compound or Product, in the discovery, research,
development, manufacture or commercialization of any PARP Inhibitor other than
the Licensed Compound and Product outside the Licensed Territory.

2.7.2 Permitted Distribution Activities.  Notwithstanding the first sentence of
Section 2.7.1, Licensee shall have the right to distribute any pharmaceutical
products containing a PARP Inhibitor other than the Licensed Compound and
Product in the Licensed Territory if and only if Licensee is obligated to
distribute such pharmaceutical products through its wholesaler channels under
any agreement that has been executed prior to the Effective Date (the
“Pre-Effective Date Wholesaler Agreements”) (such activities, the “Permitted
Distribution Activities”).  For clarity, the Permitted Distribution Activities
shall be limited to the distribution of the products described in the foregoing
sentence and shall not include the right to promote, market or otherwise engage
in any other activities to commercialize such products.  [***].

2.7.3 Licensee Covenants.  Licensee shall notify TESARO in writing within thirty
(30) days if (a) Licensee or any of its Affiliates acquires rights to any PARP
Inhibitor outside the Licensed Territory, (b) Licensee, by itself, through an
Affiliate or in cooperation with or through others, commences the research,
development, manufacture or commercialization of any PARP Inhibitor other than
the Licensed Compound and Product outside the Licensed Territory, or (c)
Licensee or any of its Affiliates becomes obligated to conduct Permitted
Distribution Activities under a Pre-Effective Date Wholesaler Agreement.  If
Licensee provides written notice to TESARO under Section 2.7.3(a) or (b) above,
Licensee shall (i) not disclose or grant access to, and shall establish and
maintain appropriate fire-walls and other procedures to prevent the disclosure
of or access to, TESARO’s Confidential Information, including Licensed Know-How
and any other information relating to the Licensed Compound or Product that is
not part of the public domain, by any employees or agents of Licensee, its
Affiliates or its partners and collaborators involved in the research,
development, manufacture or commercialization of such PARP Inhibitor, and (ii)
confirm to TESARO that such firewalls and other procedures have been implemented
as part of the written notice provided to TESARO under Section 2.7.3(a) or (b).

Section 2.8



Section 365(n) of the Bankruptcy Code.  All rights and licenses granted under or
pursuant to any section of this Agreement are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the U.S.
Bankruptcy Code.  Each Party shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code or equivalent legislation in
any other jurisdiction.  Upon the bankruptcy of either Party, the other Party
shall further be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property, and such, if not already in its
possession, shall be promptly delivered to such

15

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

other Party, unless the Party in bankruptcy elects to continue, and continues,
to perform all of its obligations under this Agreement. 

ARTICLE 3.



FEES, ROYALTIES, & PAYMENTS

Section 3.1



Upfront Payment.    Within [***] of the Effective Date, Licensee shall pay to
TESARO a one-time, non-refundable, non-creditable upfront payment of One Hundred
Million Dollars (US$100,000,000). Notwithstanding the immediately above, if
TESARO breaches its representation and warranty set forth in Section 6.2(k)
below and such representation and warranty is not true and correct within thirty
(30) days of the Effective Date, then upon written request of Licensee, TESARO
shall refund to Licensee Thirty Million Dollars (US$30,000,000) within ten (10)
days of such request, as the sole and exclusive remedy of Licensee for a breach
of such representation and warranty, and thereafter the Licensed Territory shall
only include Japan.

Section 3.2



Milestone Payments. Licensee shall pay to TESARO certain milestone payments
(“Milestone Payments”) following the occurrence of certain milestone events, as
set forth in Section 1 of Exhibit C (the “Milestone Events”). Licensee shall pay
to TESARO the applicable Milestone Payment within [***] after the occurrence of
the applicable Milestone Event. For clarity, each Milestone Payment is payable
only once, and each of the Milestone Payments shall be non-refundable and
non-creditable.  Notwithstanding the foregoing, if Licensee’s Development
activities cause TESARO to owe Merck a milestone payment under the “Development
Milestone” section of Section 7.02 of the Merck Agreement but no corresponding
Milestone Payment is payable by Licensee to TESARO under this Section 3.2, then
Licensee shall pay to TESARO for payment to Merck, in accordance with the terms
of this Agreement, or Licensee and TESARO shall coordinate to enable Licensee to
pay directly to Merck, the amount of the milestone payment owed by TESARO to
Merck.

Section 3.3



Royalties. 

3.3.1 Royalty Rate.  Subject to the remainder of this Section 3.3, Licensee
shall pay to TESARO on a Product-by-Product basis a running royalty on Net Sales
of each Product sold by Licensee, its Affiliates and Sublicensees in the
Licensed Field in the Licensed Territory at the rates forth in Section 2 of
Exhibit C for the duration of the Royalty Term (collectively, “Royalties”).

3.3.2 Royalty Reductions. 

(a)



If a Product is generating Net Sales in a country in the Licensed Territory
during the Royalty Term at a time when there is no Licensed Patent in such
country that contains a Valid Claim Covering the composition of matter or use of
the Licensed Compound included in such Product, then the Royalty rate applicable
to the Net Sales in such country for such Product shall be reduced by [***].



16

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(b)



In the event that Licensee is required to obtain a license under any Patent
Rights from any Third Party(ies) in order to make, have made, use, offer to
sell, sell or import the Licensed Compounds, (i) [***] of the royalties actually
paid under such Third Party Patent Right licenses by Licensee in connection with
the Manufacture, use, sale or import, as applicable, of the Licensed Compound in
a country for a Calendar Quarter shall be creditable against the Royalty
payments due TESARO by Licensee with respect to the sale of such Licensed
Compound in such country; provided, however, that in no event shall the
Royalties owed by Licensee to TESARO for such Calendar Quarter in such country
be reduced by more than [***] pursuant to this Section 3.3.2(b); or (ii) if no
royalty is paid, or in addition to a royalty, a lump sum payment is made for
such Third Party Patent Right licenses, then [***] of the lump sum payment
actually paid shall be creditable against the next Milestone Payment then due
TESARO under Section 3.2; provided, however, that in no event shall the
aggregate payments to be creditable against Milestone Payments due TESARO exceed
[***].

(c)



If at any time Generic Competition exists in a given country with respect to a
Product, then Licensee’s obligation to pay Royalties with respect to such
Product in such country shall be reduced by [***] effective as of the first date
when Generic Competition exists with respect to such Product in such country.

3.3.3 Minimum Royalties. Notwithstanding the foregoing, the Royalties due from
Licensee to TESARO under this Agreement with respect to the Net Sales of the
Product in the Licensed Territory in a particular Calendar Quarter shall be no
less than the royalties owed by TESARO to Upstream Licensors under the Upstream
Agreements with respect to such Net Sales plus [***] of such Net Sales. Licensee
shall make to TESARO any payments necessary to give effect to this Section 3.3.3
with thirty (30) days after TESARO provides written notice thereof.

3.3.4 Upstream Royalties. TESARO shall be solely responsible for the payment of
royalties and other payments owed by TESARO to Upstream Licensors on account of
the Development, Manufacture and Commercialization of the Product by Licensee in
the Licensed Territory.

Section 3.4



Manner of Payment. All payments to be made by Licensee hereunder shall be made
in U.S. Dollars by wire transfer of immediately available funds to such bank
account as shall be designated by TESARO.  Except as otherwise provided in this
Agreement, all payments to be made by Licensee under this Agreement shall be due
within [***] of the date of invoice.  Late payments shall bear interest at the
rate provided in Section 3.8.



17

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 3.5



Sales Reports and Royalty Payments.  Any Royalty payments due under this
Agreement will be calculated and reported for each Calendar Quarter within [***]
of the end of each Calendar Quarter in which the applicable Net Sales were
recorded. Each Royalty report shall state on a Product-by-Product basis: (a) Net
Sales of the Product in the applicable Calendar Quarter, including an itemized
calculation of any deductions taken from gross sales to arrive at Net Sales for
the applicable Calendar Quarter; (b) a calculation of the amount of the Royalty
payment due on such Net Sales during the applicable Calendar Quarter; and (c)
the amount of withholding taxes, if any, required by applicable Law to be
deducted or withheld with respect to such Royalties.  Royalties will be paid
within [***] of the end of each Calendar Quarter in which the applicable Net
Sales were recorded.

Section 3.6



Financial Records.  Licensee will maintain, and shall cause its Affiliates and
Sublicensees to maintain, records as are required to determine, in accordance
with this Agreement, Net Sales and Royalties due under this Agreement.  Licensee
will maintain such records until the later of (a) three (3) years after the end
of the period to which such records pertain, (b) the expiration of the
applicable tax statute of limitations (or any extensions thereof), or (c) such
longer period as may be required under applicable Law.

Section 3.7



Currency Conversion; Remittance. All payments due hereunder shall be converted
into U.S. Dollars using the conversion rate for the relevant period as reported
by Reuters Ltd (at http://reuters.com/finance/currencies/quote) on the last
Business Day of the relevant period. Licensee shall be solely responsible for
taking any and all measures necessary to remit the payments due to TESARO
hereunder outside the Licensed Territory.

Section 3.8



Late Payments. In the event that any payment due hereunder is not made when due,
the payment shall accrue interest beginning on the day following the due date
thereof, calculated at the annual rate of the sum of (a) [***] plus (b) the U.S.
Prime Interest Rate quoted by The Wall Street Journal, Internet U.S. Edition at
http://www.wsj.com/public/page/news-fixed-income-bonds.html on the date said
payment is due, the interest being compounded on the last day of each Calendar
Quarter; provided, however, that in no event shall said annual interest rate
exceed the maximum rate permitted by applicable Law. Each such payment when made
shall be accompanied by all interest so accrued. Said interest and the payment
and acceptance thereof shall not negate or waive the right of any Party to seek
any other remedy, legal or equitable, to which it may be entitled because of the
delinquency of any payment including, but not limited to, termination of this
Agreement as set forth in Article 9.

Section 3.9



Records and Audits. TESARO will have the right, once annually at its own
expense, to have a nationally recognized, independent, certified public
accounting firm selected by it review any such records of Licensee and its
Affiliates and Sublicensees (the “Audited Party”) in the location(s) where such
records are maintained by the Audited Party upon reasonable written notice
(which shall be no less than thirty (30) days’ prior written notice) and during
regular business hours and under obligations of strict confidence, for the sole
purpose of verifying the

18

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

basis and accuracy of payments made under Section 3.3 within the thirty-six (36)
month period preceding the date of the request for review.  No Calendar Year
will be subject to audit under this Section 3.9 more than once and an audit
under this Section 3.9 shall not occur more than once in any Calendar Year;
provided, that the foregoing limitation shall not limit TESARO from conducting
additional audits in the event that TESARO should “have cause” to reasonably
believe that this Agreement has been breached or that the initial audit was
flawed on the basis of the materials provided to the auditors. Should such
inspection lead to the discovery of a discrepancy to TESARO’s detriment,
Licensee will, within twenty (20) days after the conclusion of such inspection,
pay any undisputed amount of the discrepancy together with interest at the rate
set forth in Section 3.8. TESARO will pay the full cost of the review unless the
underpayment of amounts due to TESARO is greater than [***] of the amount due
for the entire period being examined, in which case Licensee will pay the cost
of such review. Any undisputed overpayment of Royalties by Licensee revealed by
an examination will be paid by TESARO within twenty (20) days of the conclusion
of such inspection. In no event will TESARO be responsible for late payment of
withholding taxes or penalties related thereto, and Licensee shall indemnify and
hold TESARO harmless for any such late payment or penalties.

Section 3.10



Taxes.  

3.10.1 Withholding.  In the event that any Law requires Licensee to deduct or
withhold taxes with respect to any payment to be made by Licensee pursuant to
this Agreement, Licensee will notify TESARO of such requirement prior to making
the payment to TESARO and provide such assistance to TESARO, including the
provision of such documentation as may be required by a tax authority, as may be
reasonably necessary in TESARO’s efforts to claim an exemption from or reduction
of such taxes. Licensee will, in accordance with such Law, deduct or withhold
taxes from the amount due, remit such taxes to the appropriate tax authority
when due, and furnish TESARO with proof of payment of such taxes within thirty
(30) days following the payment. If taxes are paid to a tax authority, Licensee
shall provide reasonable assistance to TESARO to obtain a refund of taxes
withheld, or obtain a credit with respect to taxes paid.  If no such refund or
credit is received by TESARO within sixty (60) days of the date that such taxes
are paid to a tax authority, Licensee will pay to TESARO within ten (10) days of
written notice thereof by TESARO the difference between (a) the amount of the
payment to be made by Licensee pursuant to this Agreement exclusive of the
payment of such taxes, and (b) the amount of the payment that was actually paid
to TESARO after such taxes are paid to a tax authority. 

3.10.2 VAT.  All payments due to TESARO from Licensee pursuant to this Agreement
shall be paid net of any value-added tax (“VAT”) required to be paid by Licensee
to tax authorities in the Licensed Territory (which, if applicable, shall be
payable by Licensee upon receipt of a valid VAT invoice); provided, that
Licensee shall use commercially reasonable efforts to assist TESARO to minimize
and obtain all available exemptions from such VAT or other taxes. If Licensee is
required to withhold and/or TESARO is required to report any such tax, Licensee

19

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

shall promptly provide TESARO with applicable receipts evidencing payment of
such tax and other documentation reasonably requested by TESARO. 

ARTICLE 4.



PATENT PROSECUTION, MAINTENANCE, & INFRINGEMENT

Section 4.1



Prosecution and Maintenance.  As between the Parties, TESARO shall have the
first right to file, prosecute and maintain all Patent Rights within the
Licensed Patents in the Licensed Territory. All costs and expenses incurred in
connection with such prosecution and maintenance activities shall be borne by
TESARO, provided that Licensee shall reimburse TESARO for fifty percent (50%) of
such costs and expenses within forty-five  (45) days of an invoice therefor in
the event that such prosecution and maintenance activities are necessary for the
Development and/or Commercialization of the Licensed Compound and Product in the
Licensed Territory.  TESARO shall consult with Licensee and keep Licensee
reasonably informed of the status of such Licensed Patents in the Licensed
Territory.  TESARO shall provide Licensee a reasonable opportunity to review and
comment on all material filings and correspondence with patents offices with
respect to the prosecution and maintenance of Licensed Patents in the Licensed
Territory, and TESARO shall consider Licensee’s comments regarding such filings
and correspondence in good faith. TESARO shall notify Licensee of any decision
to cease prosecution and/or maintenance of any such Licensed Patents in the
Licensed Territory and TESARO shall permit Licensee, to the extent permitted
under the Upstream Agreements and at Licensee’s discretion and sole expense, to
continue prosecution or maintenance of such Licensed Patent.

Section 4.2



Enforcement.

4.2.1 TESARO Enforcement. Each Party will notify the other promptly in writing
when any Infringement of any Licensed Patent or Licensed Know-How by a Third
Party (an “Infringer”) is uncovered or reasonably suspected in the Licensed
Territory. TESARO shall have the first right to enforce any Patent Right within
the Licensed Patents against any Infringement or alleged Infringement thereof in
the Licensed Territory. TESARO may, at its sole option and expense, institute
suit against any such Infringer or alleged Infringer and control and defend such
suit. Licensee shall reasonably cooperate in any such litigation instituted by
TESARO. Licensee shall have the right to participate in such action with counsel
of its own choice and expense.  TESARO shall not enter into any settlement of
any claim described in this Section 4.2.1 that admits to the invalidity or
unenforceability of the Licensed Patents, incurs any financial or other
liability on the part of Licensee or requires an admission of liability,
wrongdoing or fault on the part of Licensee, in each case without Licensee’s
prior written consent, not to be unreasonably withheld, conditioned or delayed.

4.2.2 Licensee Enforcement. If TESARO elects not to enforce any Patent Right
within the Licensed Patents against Infringement or alleged Infringement thereof
in the Licensed Territory pursuant to Section 4.2.1, then it shall so notify
Licensee in writing within thirty (30) days of receiving notice or otherwise
becoming aware that an Infringement exists. If TESARO

20

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

does not notify Licensee in writing of its intent to initiate proceedings or
take other appropriate action with respect to ceasing the applicable
Infringement within such thirty (30) day period, Licensee may, to the extent
permitted under the Upstream Agreements and at Licensee’s sole option and
expense, institute suit against any such Infringer or alleged Infringer and
control and defend such suit with counsel selected by Licensee. TESARO shall
reasonably cooperate in any such litigation at Licensee’s request and expense,
including by joining any such suit as a party. Licensee shall not enter into any
settlement of any claim described in this Section 4.2.2 that admits to the
invalidity or unenforceability of the Licensed Patents, incurs any financial or
other liability on the part of TESARO or requires an admission of liability,
wrongdoing or fault on the part of TESARO, in each case without TESARO’s prior
written consent, not to be unreasonably withheld, conditioned or delayed.

4.2.3 Progress Reports.  The Party initiating or defending any enforcement
action described in this Section 4.2 shall keep the other Party reasonably
informed of the progress of any such enforcement action.

4.2.4 Expenses; Recovery.  Any damages, settlements or other monetary awards
recovered in any such action shall first be applied to reimburse each Party’s
costs and expenses in connection therewith.  Any such recovery in excess of such
costs and expenses shall be retained by the enforcing Party; provided, that if
Licensee is the enforcing Party, then such recovery shall be deemed Net Sales
and subject to Royalty payments to TESARO under Section 3.3.

Section 4.3



Defense of Third Party Claims. If either (a) the Product Manufactured or
Commercialized by or under authority of Licensee becomes the subject of a Third
Party’s claim or assertion of Infringement of a patent relating to the
Manufacture or Commercialization of the Product in the Licensed Field in the
Licensed Territory, or (b) if a declaratory judgment action is brought naming
either Party as a defendant and alleging invalidity of any of the Licensed
Patents, the Party first having notice of the claim or assertion shall promptly
notify the other Party, and the Parties shall promptly confer to consider the
claim or assertion and the appropriate course of action. Unless the Parties
otherwise agree in writing, each Party shall have the right to defend itself
against a suit that names it as a defendant (the “Defending Party”). None of the
Parties shall enter into any settlement of any claim described in this Section
4.3 that admits to the invalidity or unenforceability of the Licensed Patents,
incurs any financial or other liability on the part of the other Party or
requires an admission of liability, wrongdoing or fault on the part of the other
Party without such other Party’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. In any event, the other Party shall reasonably
assist the Defending Party and cooperate in any such litigation at the Defending
Party’s reasonable request and expense.    If the Defending Party is deemed
responsible in connection with any suit or claim subject to this Section 4.3,
any resulting damages, settlement amounts and expenses shall be borne by the
Defending Party.  If both Parties are Defending Parties and are both deemed
responsible in connection with any suit or

21

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

claim subject to this Section 4.3, any resulting damages, settlement amounts and
expenses shall be borne by the Parties in proportion to their relative
responsibility.

Section 4.4



Patent Marking. Licensee will mark, and will cause its Affiliates and
Sublicensees to mark, the Product with all Licensed Patents in accordance with
applicable Law, which marking obligation will continue for as long as (and only
for as long as) required under applicable Law.

ARTICLE 5.



GOVERNANCE & OBLIGATIONS OF THE PARTIES

Section 5.1



Joint Steering Committee.  

5.1.1 Establishment of JSC.  The Parties will establish a joint steering
committee to review and oversee the Development and Commercialization of the
Licensed Compounds and Products in the Licensed Field in the Licensed Territory
and to coordinate the Parties’ activities under this Agreement (the “Joint
Steering Committee” or “JSC”). Within thirty (30) days after the Effective Date,
each Party shall appoint three (3) representatives to the JSC, at least one (1)
of which shall have sufficient seniority and relevant expertise within the
applicable Party’s organization to have the necessary decision-making authority
in order for the JSC to fulfill its responsibilities.  The JSC may change its
size from time to time by mutual consent of the Parties; provided, that the JSC
will consist at all times of an equal number of representatives of each of
TESARO and Licensee.  Each Party may at any time replace its JSC representatives
upon written notice to the other Party.  From time to time, the JSC may
establish subcommittees to oversee particular projects or activities as it deems
necessary or advisable, including with respect to the establishment between the
Parties of a system for supply chain management and for the exchange of Product
safety information, in each case directed to the Licensed Territory.  Each
subcommittee shall consist of an equal number of members from each Party with
such expertise as the JSC determines is appropriate from time to time.

5.1.2 Chairperson of the JSC.  Licensee shall select from its representatives a
chairperson for the JSC, and Licensee may change its designated chairperson from
time to time upon written notice to the other Party.  The chairperson will be
responsible for calling meetings, preparing and circulating an agenda and
relevant materials (including drafts of, updates to, or any proposed changes to
the Development Plan) to the other Party at least ten (10) Business Days in
advance of each meeting, and preparing and issuing minutes of each meeting
within ten (10) Business Days thereafter for approval by the JSC.

5.1.3 JSC Responsibilities.  The JSC shall be responsible for:

(a)



coordinating the activities of the Parties under this Agreement along with the
Alliance Managers and providing an additional forum to facilitate communications
between the Parties under this Agreement;



22

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(b)



reviewing, discussing and approving changes to the Development Plan, overseeing
the implementation of the Development Plan, and reviewing and discussing the
data and results of the Development activities under the Development Plan, in
each case subject to Section 5.1.5 below;

(c)



reviewing and discussing the Development and Commercialization of the Licensed
Compound and Product in the Licensed Territory;

(d)



discussing at a high-level and exchanging relevant information relating to the
Development and Commercialization activities for the Licensed Compound and
Product undertaken by TESARO and its Affiliates outside of the Licensed
Territory (i) to the extent relevant to the Development and Commercialization of
the Licensed Compound and Product in the Licensed Territory, and (ii) to the
extent that TESARO has the right to disclose such information to Licensee;

(e)



discussing at a high-level potential opportunities for coordination or
collaboration between the Parties, with or without Third Parties, with respect
to the Development and Commercialization of the Licensed Compound and Product
that may be mutually beneficial to the Parties, in each case to the extent that
each Party has the right to discuss such opportunities with the other Party; and

(f)



performing such other functions as appropriate to further the purposes of this
Agreement, as expressly set forth in this Agreement or allocated to it by the
Parties in writing by mutual agreement.

5.1.4 Meetings. The JSC shall meet at least one (1) time every six (6)
months during any period in which any Development activities (except for any
activities not necessary to obtain Marketing Approval, such as post-marketing
surveillance activities or post-Marketing Approval clinical studies) in the
Licensed Territory are ongoing and once (1) per year thereafter, and may meet at
other times as mutually agreed by the Parties.  The JSC meetings may occur in
person or by telephone or videoconference; provided, that the Parties will hold
one (1) in-person meeting per year at a location to be mutually agreed by the
Parties. Each Party will bear its own costs associated with attending JSC
meetings.  Each Party may from time to time invite a reasonable number of
participants, in addition to its representatives, to attend JSC meetings in a
non-voting capacity.  Each individual attending a JSC meeting (whether as a JSC
member or invitee) shall be bound by written non-use, non-disclosure terms and
conditions at least as restrictive as those set forth in this Agreement with
respect to the Confidential Information of the other Party.

5.1.5 Dispute Resolution. The members of each Party on the JSC shall
collectively have one vote.  Except as otherwise provided in this Section 5.1.5,
decisions of

23

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

the JSC shall be made by unanimous vote; provided, that at least one (1)
representative from each Party participates in such vote.  If the JSC does not
reach unanimity with respect to a particular matter, and the JSC is unable to
resolve the dispute within fifteen (15) Business Days, then either Party may, by
written notice to the other, have such matter referred to the Executive
Officers, who shall meet promptly and negotiate in good faith to resolve the
dispute.  If the Executive Officers cannot resolve such dispute within fifteen
(15) Business Days, then (a) TESARO shall have final decision-making authority
on any matter that may have an impact on or effect on the Development,
Manufacture or Commercialization of the Licensed Compounds and Products outside
of the Licensed Field and/or outside of the Licensed Territory, provided,
however, that TESARO shall consider in good faith Licensee’s opinions if the
matter would also have a non-trivial impact on or effect on the Development,
Manufacture or Commercialization of the Licensed Compound or Products in the
Licensed Territory, and (b) Licensee shall have final decision-making authority
on any matter that is solely and exclusively related to the Licensed Territory. 

5.1.6 Limitations on Authority of JSC.  The JSC will have sole authority with
respect to the responsibilities assigned to it in Section 5.1.3 and elsewhere in
this Agreement.  The JSC shall not have any authority to amend, modify or waive
compliance with this Agreement.  For clarity, neither TESARO nor Licensee will
have any right to unilaterally modify, waive or amend its own compliance with
the terms of this Agreement.

5.1.7 Alliance Manager.  TESARO and Licensee shall as soon as practicable after
the Effective Date appoint one employee who is responsible for coordinating the
activities of the Parties under this Agreement and provide a forum to facilitate
communications between the Parties under this Agreement (each such employee, an
“Alliance Manager”).

Section 5.2



Development Plan.  The Development of Licensed Compounds and Products in the
Licensed Field in the Licensed Territory shall be conducted by Licensee pursuant
to a Development plan that will include a description of the Development
activities to be performed in support of the Marketing Approval of the Products
in the Licensed Field in the Licensed Territory, including projected timelines
for completion of such activities (the “Development Plan”).  The initial
Development Plan agreed to by the Parties is attached hereto as Exhibit D.  Any
material changes to the Development Plan shall require the approval of the
JSC.  Not later than thirty (30) days after December 31 of each Calendar Year,
Licensee shall submit to the JSC an updated Development Plan for the pending
Calendar Year.  Such update shall take into account completion, commencement,
changes in or cessation of Development activities not contemplated by the
then-current Development Plan in sufficient detail to reflect the continued
diligence of Licensee and shall reflect effort and resources consistent with
other priority projects of Licensee.  TESARO shall have the right to comment on
such annual plan.  In the event TESARO reasonably disagrees with the plan,
Licensee shall consider in good faith TESARO’s comments for revising the
plan.  Notwithstanding anything to the contrary set forth in this Agreement,
Licensee shall not have the right to use the Product in Development or
Commercialization activities using a dosage amount

24

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

and/or dosage schedule that is not being used by TESARO in its Development and
Commercialization activities for the Product in the TESARO Territory without
TESARO’s prior written consent. 

Section 5.3



Responsibility. Following the Effective Date and at all times during the Term,
Licensee shall be solely responsible for all costs and expenses required to
Develop, Manufacture and Commercialize the Product in the Licensed Field in the
Licensed Territory, as well as all other costs and expenses associated with the
Commercialization of the Product in the Licensed Territory, and except as
expressly set forth herein shall have sole decision making authority with
respect thereto.  All Development, Manufacture and Commercialization activities
undertaken by or on behalf of Licensee shall be in compliance with all
applicable Law.

Section 5.4



Diligence. Licensee shall (directly and/or through one or more Affiliates and/or
Sublicensees) use Diligent Efforts to Develop Licensed Compounds and Products in
accordance with the then-applicable Development Plan and Commercialize Products
in the Licensed Field in the Licensed Territory.  Without limiting the
generality of the foregoing, Licensee shall use Diligent Efforts to (a) Develop,
obtain Marketing Approval for and Commercialize at least [***] hereunder, and
(b) undertake the commercial launch of a Product in Japan promptly after, and in
any case not later than [***] after, the date that the final Marketing Approval
is granted with respect such Product in Japan.  Any failure by Licensee to
comply with the obligations set forth in this Section 5.4 shall be deemed to be
a material breach for which TESARO may exercise its termination rights under
Article 9 and any other available remedies at law or in equity.  

Section 5.5



Development Records.  Licensee shall maintain complete and accurate records of
all work conducted by or on behalf of Licensee in furtherance of the Development
of the Licensed Compound and Product and all material results, data and
developments made in conducting such activities.  Such records shall be
maintained in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes and in accordance with applicable Law.

Section 5.6



Data Sharing and Use.

5.6.1 Data Sharing.  In addition to the adverse event and safety reporting to be
undertaken under the safety data exchange agreement described in Section 5.10,
each Party shall promptly provide the other Party, through the JSC if
practicable or if not practicable directly to the other Party, with copies of
all material data and reports generated from its Development of the Licensed
Compound and Product in its territory to the extent owned or controlled by such
Party and permitted to be disclosed by such Party and necessary or useful for
the Development of the Licensed Compound or Product in the other Party’s
territory.

5.6.2 Use of Data and Results.  Each Party shall have the right to use and
reference any material data, including, but not limited to, Regulatory Materials
generated from the Development of the Licensed Compound and Product in the other
Party’s territory and disclosed

25

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

under Section 5.6.1 in support of obtaining Marketing Approval for the Licensed
Compound and Product in its territory.

Section 5.7



Regulatory Activities.  Licensee shall apply for and maintain, at Licensee’s
sole cost and expense and in Licensee’s name, all Marketing Approvals of Product
in the Licensed Territory.  Licensee shall be responsible for the preparation of
all Regulatory Materials and all communications and interactions with Regulatory
Authorities with respect to the Product in the Licensed Territory, both prior to
and subsequent to receipt of Marketing Approval, and TESARO shall provide
reasonable assistance requested by Licensee with respect thereto, including,
without limitation, facilitation of any discussions between Licensee and Janssen
to the extent such discussion is necessary or useful for the Marketing Approvals
of Product in the Licensed Territory.  Upon the request by a Regulatory
Authority in the Licensed Territory to Licensee for any information or materials
relating to the Licensed Compound or Product that have not already been provided
to Licensee under the terms of this Agreement, TESARO shall promptly provide to
Licensee such information or materials to the extent that such information or
materials are in TESARO’s possession, readily available and within TESARO’s
Control.  Upon TESARO’s reasonable request, Licensee shall, as soon as
practicable, provide TESARO with (a) an electronic copy in English (or if the
originals are not written in English together with the translations into
English) of all material Regulatory Materials and correspondence with Regulatory
Authorities, subject to reimbursement by TESARO of reasonable translation fees
and (b) an electronic copy of all other Regulatory Materials and correspondence
with Regulatory Authorities, in each case by or on behalf of Licensee with
respect to the Development of the Licensed Compound and Product in the Licensed
Territory. 

Section 5.8



Reporting Obligations. 

5.8.1 Reports.  On January 31 and July 31 of each Calendar Year during any
period in which activities described in the Development Plan are ongoing,
Licensee shall submit to TESARO a report summarizing in reasonable detail
Licensee’s and its Affiliates’ and Sublicensees’ activities related to the
Development, Manufacture (to the extent that Licensee has the right to and is
conducting Manufacturing activities under this Agreement) and Commercialization
of the Product during the preceding six (6) month period.    On July 31 of each
Calendar Year after the completion of the activities described in the
Development Plan, Licensee shall submit to TESARO a report summarizing in
reasonable detail Licensee’s and its Affiliates’ and Sublicensees’ activities
related to the Manufacture (to the extent that Licensee has the right to and is
conducting Manufacturing activities under this Agreement) and Commercialization
of the Product during the preceding year. 

5.8.2 Commercial Launch Plan.  At least [***] prior to the anticipated First
Commercial Sale of a Product in Japan and as soon as practicable in advance of
the anticipated First Commercial Sale of a Product in any other country in the
Licensed Territory, Licensee

26

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

shall submit to TESARO its proposed commercial launch plan for such Product for
TESARO’s review and comment.

Section 5.9



Product Supply.    

5.9.1 Supply Agreements.  The Parties shall negotiate in good faith and attempt
to agree (a) within [***] of the Effective Date, upon one supply agreement for
the clinical supply, and (b) within a certain period of time to be agreed by the
JSC or a subcommittee established thereby as soon as practicable after the
Effective Date, upon another supply agreement for the commercial supply, in each
case of Compound API, Bulk Product and/or Primary Packaged Product by TESARO to
Licensee at TESARO’s Manufacturing Cost plus [***]  (collectively, the “Supply
Agreements”), and a related quality agreement.  Licensee will be solely
responsible for using the Compound API, the Bulk Product and/or the Primary
Packaged Product supplied by TESARO to Licensee under the Supply Agreements to
Manufacture Products for use by Licensee, its Affiliates, and its Sublicensees
in the Licensed Field in the Licensed Territory. Licensee acknowledges and
agrees that (i) TESARO and/or its Affiliates have engaged certain Third Party
contract manufacturers to manufacture the Compound API, the Bulk Product and/or
the Primary Packaged Product to be supplied by TESARO to Licensee under the
Supply Agreements, and (ii) the terms of the Supply Agreements shall be
substantially consistent with the terms of TESARO’s agreements with such Third
Party contract manufacturers.  Without limiting the foregoing, TESARO shall
provide a reasonable opportunity for Licensee to review and comment on existing
and new agreements or material amendments to TESARO’s existing agreements with
Third Party contract manufacturers related to the Licensed Territory and shall
use reasonable efforts to include in any such agreements with Third Parties
terms and conditions reasonably requested by Licensee, including those terms and
conditions required under applicable Law for the Licensed Territory.

5.9.2 Technology Transfer.  Without limiting Section 2.4.1, if the Supply
Agreements include the supply of Compound API and/or Bulk Product, then upon
Licensee’s reasonable request, TESARO shall transfer to Licensee or its
designated Third Party contract manufacturer all material Licensed Know-How
necessary to Manufacture Products using the Compound API and/or Bulk
Product.  In connection with such technology transfer, TESARO shall provide
reasonable technical assistance, at Licensee’s request and Licensee’s cost at
the Reimbursement Rate, to enable Licensee or its designated Third Party
contract manufacturer to Manufacture Products using the Compound API and/or Bulk
Product (the “Technical Assistance”).  Within thirty (30) days after the end of
each Calendar Quarter, TESARO shall deliver to Licensee an invoice setting forth
the number of hours of Technical Assistance provided by TESARO to Licensee
during the prior Calendar Quarter and the amounts owed to TESARO with respect
thereto.



27

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

5.9.3 Excluded CMOs.  Notwithstanding anything to the contrary set forth in this
Agreement, Licensee shall not engage the Third Parties set forth on Exhibit F
hereto (the “Excluded CMOs”) to Manufacture Products using the Compound API
without TESARO’s prior written consent.  TESARO shall have the right to update
Exhibit F from time to time upon written notice to Licensee; provided, that
Licensee shall not be deemed to be in breach of this Section 5.9.3 if Licensee
has, prior to the date that an Excluded CMO was added to Exhibit F by TESARO,
engaged such Excluded CMO to Manufacture Products using the Compound API without
TESARO’s consent.

Section 5.10



Safety Data Exchange Agreement.   Within [***] of the Effective Date, but in any
event prior to commencement of any clinical trials with the Licensed Compound or
Product in the Licensed Territory, the Parties will in good faith negotiate and
finalize a separate safety data exchange agreement (the “Pharmacovigilance
Agreement”), the terms of which shall set forth the obligations, procedures and
timelines for exchanging information (such as the occurrence of adverse events
and serious adverse events) observed in connection with the Product in order to
enable each Party to comply with its safety reporting obligations to Regulatory
Authorities in its respective territory.  Prior to the execution of the
Pharmacovigilance Agreement, each Party shall promptly notify the other Party of
any information observed in connection with the Product necessary to enable such
Party to comply with its safety reporting obligations to Regulatory Authorities
in its respective territory.  TESARO shall maintain the global safety database
for the Licensed Compound and Product, which shall include adverse events and
other information relating to the safety of the Licensed Compound and
Product.  Upon reasonable advanced request by Licensee, TESARO shall make the
data maintained in the global safety database accessible and available to
Licensee in the form in which such data is then-currently maintained by TESARO.

Section 5.11



Audit of TESARO and TESARO Vendors. Subject to the terms and conditions set
forth in this Section 5.11, Licensee shall have the right to audit TESARO and
any Third Party vendors and suppliers used by TESARO to carry out material
activities in respect of the Development, Manufacture and Commercialization of
the Licensed Compound and Product in the TESARO Territory (the “TESARO Vendors”)
(a) to the extent necessary for purposes of preparing Regulatory Materials and
obtaining or maintaining Marketing Approval for the Licensed Compound and
Product in the Licensed Territory, or (b) for the purpose of verifying that
TESARO is complying with all good scientific, clinical, manufacturing and
commercial practices consistent with industry standards and requirements
(including, without limitation, any requirements of Regulatory Authorities in
the Licensed Territory) across the TESARO Vendors.  Licensee’s audit rights
under this Section 5.11 (i) are subject in all respects to the audit rights
available to TESARO under the terms of its agreements with TESARO Vendors, and
(ii) may only be exercised upon reasonable advance request by Licensee and on a
reasonable basis and frequency.  The Parties shall cooperate reasonably and in
good faith via the JSC to plan and schedule any audits of TESARO Vendors.  For
clarity, this Section 5.11 shall not limit TESARO’s right to audit the TESARO
Vendors.



28

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 5.12



Government Filings. The Parties acknowledge and agree that this Agreement shall
be subject in all respects to any applicable filings and approvals required from
any Governmental Authority in the Licensed Territory with respect to the
execution and performance hereof (“Licensed Territory Filings and Approvals”).
Licensee shall be solely responsible for making and obtaining all such Licensed
Territory Filings and Approvals, at its sole cost and expense.

ARTICLE 6.



REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 6.1



Mutual Warranties. Each of TESARO and Licensee represent and warrant to the
other that:

(a)



it is duly organized and validly existing under the Law of the jurisdiction of
its incorporation, and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

(b)



it is duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder, and the individual executing this Agreement on its behalf
has been duly authorized to do so by all requisite corporate action; and

(c)



this Agreement is legally binding upon it and enforceable in accordance with its
terms. The execution, delivery and performance of this Agreement by it does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material
applicable Law.

Section 6.2



Additional TESARO Warranties. TESARO represents and warrants to Licensee that,
as of the Effective Date:

(a)



TESARO has the right to grant the licenses to the Licensed Patents and Licensed
Know-How as set forth in Section 2.1. TESARO has not granted to any Third Party
any rights or licenses under such Licensed Patents or Licensed Know-How that
would conflict with the licenses granted to Licensee hereunder;

(b)



to TESARO’s knowledge, the Licensed Patents are not invalid or unenforceable in
whole or in part;

(c)



TESARO has no knowledge of any claim or litigation that has been brought or
threatened in writing by any Third Party alleging that the Licensed Patents are
invalid or unenforceable;



29

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(d)



TESARO and its Affiliates do not own or Control any Patent Rights that are
necessary or useful to Develop, Manufacture or Commercialize the Product in the
Licensed Field in the Licensed Territory other than the Licensed Patents listed
on Exhibit B;

(e)



TESARO has provided Licensee with a true and complete copy of each Upstream
Agreement, and each Upstream Agreement is in full force and effect;

(f)



TESARO has not received or given any written notice of default or termination
under any Upstream Agreement, and to TESARO’s knowledge, there is no act or
omission by TESARO that would provide the counter-party the right to terminate
any Upstream Agreement;

(g)



it has not employed or used a contractor or consultant that has been debarred or
subject to a similar sanction by any Regulatory Authority or that is the subject
of any investigation or proceeding with respect thereto;

(h)



TESARO has disclosed to Licensee all material correspondence between TESARO and
the FDA in relation to Licensed Compound and/or Product requested by Licensee;

(i)



TESARO has conducted, and has used reasonable efforts to cause its contractors
to conduct, all preclinical and clinical studies for the Product and the
manufacturing of the Product, in accordance in all material respects with (i)
all applicable Laws, (ii) the published standards of any applicable Regulatory
Authorities, and (iii) the scientific standards applicable to the conduct of
such studies and activities, including current good laboratory practice, current
good clinical practice and current good manufacturing practice, in each case to
the extent necessary to support Licensee’s Development, Manufacturing and
Commercialization of the Licensed Compound and Product in the Licensed
Territory;

(j)



TESARO has (i) prepared, maintained and retained all Regulatory Materials
pursuant to and in accordance in all material respects with all applicable Law,
and (ii) such Regulatory Materials do not contain any materially false or
misleading statements, in each case to the extent necessary to support
Licensee’s Development, Manufacturing and Commercialization of the Licensed
Compound and Product in the Licensed Territory; and

(k)



The first negotiation right of Janssen under Section 3.3 of the Janssen
Agreement for the Licensed Territory (other than Japan) has been waived, expired
or is no longer in effect.



30

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 6.3



Additional Licensee Warranties. Licensee represents and warrants to TESARO that,
as of the Effective Date, (a) neither Licensee nor any of its Affiliates owns or
Controls rights to any PARP Inhibitor anywhere in the world, (b) neither
Licensee nor any of its Affiliates is, by themselves or in cooperation with or
through others, researching, developing, manufacturing or commercializing any
PARP Inhibitor anywhere in the world, and (c) neither Licensee nor any of its
Affiliates has any obligation to distribute any pharmaceutical product
containing a PARP Inhibitor in the Licensed Territory under a Pre-Effective Date
Wholesaler Agreement.

Section 6.4



Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE 6
(REPRESENTATIONS AND WARRANTIES; COVENANTS), NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, QUALITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF PATENT CLAIMS. NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY
EITHER PARTY THAT EITHER PARTY WILL BE SUCCESSFUL IN OBTAINING ANY PATENT
RIGHTS, OR THAT ANY PATENTS WILL ISSUE BASED ON A PENDING APPLICATION.

Section 6.5



Parties’ Covenants. 

6.5.1 Licensee Covenants.  Licensee covenants to TESARO that:

(a)



it will conduct, and will use reasonable efforts to cause its contractors to
conduct, all preclinical and clinical studies for the Product and the
manufacturing of the Product, in accordance in all material respects with (i)
all applicable Law in the Licensed Territory, (ii) the published standards of
any applicable Regulatory Authorities in the Licensed Territory, and (iii) the
scientific standards applicable to the conduct of such studies and activities in
the Licensed Territory, including current good laboratory practice, current good
clinical practice and current good manufacturing practice;

(b)



it will prepare, maintain and retain all Regulatory Materials in the Licensed
Territory pursuant to and in accordance in all material respects with all
applicable Law and will not make any materially false or misleading statement to
a Regulatory Authority in connection with such Regulatory Materials;

(c)



it will not knowingly employ any personnel or knowingly use a contractor or
consultant that has been debarred or subject to a similar sanction by any
Regulatory Authority or that is the subject of any investigation or proceeding
with respect thereto;



31

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(d)



during the Term and for a period of [***] thereafter, Licensee shall not, and
shall cause its Affiliates not to, directly or indirectly, develop, manufacture,
market, promote, import, export, or sell, or assist any Third Party, directly or
indirectly, to develop, manufacture, market, promote, import, export, or sell
anywhere in the world, any generic version of the Product without the prior
written consent of TESARO (collectively, “Competing Activities”); provided, that
if Licensee is merged or consolidated with a Third Party or enters into any
transaction with a Third Party that, in either case, is at the time of entering
into the transaction, engaged in Competing Activities and, as a result of such
transaction becomes an Affiliate of Licensee (a “Subject Transaction”), nothing
in this section shall restrict such Third Party or its Affiliates
(“Post-Execution Affiliate”) from continuing to pursue or engage in the
research, development, manufacture or commercialization of any product in
connection with programs of such Post-Execution Affiliate existing prior to the
effective time of such Subject Transaction, provided that:

(1)



Licensee shall provide TESARO with written notice of any such Subject
Transaction within [***] following the earlier of the first public announcement
of the execution of any agreement with respect to such Subject Transaction and
the closing date of such Subject Transaction; and

(2)



such Post-Execution Affiliate’s Competing Activities shall be kept separate from
the activities of Licensee;

(e)



Licensee shall seek TESARO’s input in connection with its determination of the
following matters: (i) the last to expire Valid Claim that prevents the entry of
a Generic Product in Japan; and (ii) the expiration of the Drug Re-Examination
Period for the primary indication of the Product in Japan (the last of (i) and
(ii) to occur, the “Expiration Event”). [***]; and

(f)



During the Term, Licensee shall not amend, waive or otherwise modify (or consent
to any of the foregoing) [***] in any manner that would reasonably be expected
to conflict with the terms of this Agreement, including the consideration
payable to TESARO hereunder for the rights and licenses granted to Licensee, or
the segregation of TESARO’s Confidential Information, including Licensed
Know-How and any other information related to the Licensed Compound or Product
that is not part of the public domain, without TESARO’s prior written consent.

6.5.2 TESARO Covenants.  TESARO covenants to Licensee that:



32

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(a)



it will conduct, and will use reasonable efforts to cause its contractors to
conduct, all preclinical and clinical studies for the Product and the
manufacturing of the Product in accordance in all material respects with (i) all
applicable Laws in the TESARO Territory, (ii) the published standards of any
applicable Regulatory Authorities in the TESARO Territory, and (iii) the
scientific standards applicable to the conduct of such studies and activities in
the TESARO Territory, including current good laboratory practice, current good
clinical practice and current good manufacturing practice, in each case to the
extent necessary to support Licensee’s Development and Commercialization of the
Licensed Compound and Product in the Licensed Territory;

(b)



it (i) will prepare, maintain and retain all Regulatory Materials in the TESARO
Territory pursuant to and in accordance in all material respects with all
applicable Law, and (ii) will not make any materially false or misleading
statement to a Regulatory Authority in connection with such Regulatory
Materials, in each case to the extent necessary to support Licensee’s
Development, Manufacturing and Commercialization of the Licensed Compound and
Product in the Licensed Territory; and

(c)



it will not knowingly employ any personnel or knowingly use a contractor or
consultant that has been debarred or subject to a similar sanction by any
Regulatory Authority or that is the subject of any investigation or proceeding
with respect thereto.

Section 6.6



Upstream Agreements. 

6.6.1 Licensee Compliance.  Licensee acknowledges and agrees that the rights and
licenses granted by TESARO to Licensee under this Agreement are subject to the
terms of the Upstream Agreements.  Licensee agrees to promptly take any action
(or omission, to the extent applicable to Licensee) reasonably requested by
TESARO that is necessary or advisable to maintain compliance with the terms and
conditions of the Upstream Agreements.

6.6.2 TESARO Covenants.  During the Term, TESARO shall maintain each Upstream
Agreement in full force and effect and shall not terminate, amend, waive or
otherwise modify (or consent to any of the foregoing) its rights under any
Upstream Agreement in any manner that materially diminishes the rights or
licenses granted to Licensee hereunder or increases or generates any new payment
obligation under any Upstream Agreement that would apply to Licensee without
Licensee’s prior written consent. During the Term, TESARO agrees to undertake to
notify Licensee in writing of any threatened termination in writing of any of
the Upstream Agreements or the Janssen Agreement by Merck, AZ or Janssen, as
applicable.



33

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 6.7



Compliance with Law.  Each Party agrees that, in connection with the performance
and exercise of its rights and obligations under this Agreement, it will comply
with all applicable Law, including without limitation the FCPA and/or all
applicable Anti-Corruption Laws. In particular, neither Party nor any of its
directors, officers, employees or agents will, directly or indirectly, make,
offer, promise, authorize, solicit or accept any unlawful payment, kickback,
gift, rebate, or other thing of value to, from, or for the benefit of any Person
to obtain or retain business for or with, or to direct business to, any Person.

ARTICLE 7.



INDEMNIFICATION

Section 7.1



Indemnity.

7.1.1 Indemnification by TESARO. TESARO agrees to defend, indemnify and hold
Licensee, its Affiliates and their respective directors, officers, employees and
agents (the “Licensee Indemnified Parties”) harmless from and against any
claims, losses, costs, damages, fees or expenses (including legal fees and
expenses) (collectively, “Losses”) resulting from any Third Party claim
(including product liability claims based upon the use of the Product) arising
out of or otherwise relating to (a) the negligence or willful misconduct of
TESARO, (b) the Development, Manufacture or Commercialization of the Product by
or on behalf of TESARO, (c) the material breach of this Agreement by TESARO, or
(d) any failure to meet the relevant specifications and warranties set forth in
the Supply Agreements, or other manufacturing defect, in either case relating to
the Compound API, Bulk Product and/or Primary Packaged Product existing at the
time that it is delivered by TESARO to Licensee under the Supply Agreements;
except, in each case, to the extent such Losses result from clause (a), (b), (c)
or (d) of Section 7.1.2.  In the event of any such claim against the Licensee
Indemnified Parties by a Third Party, Licensee shall promptly notify TESARO in
writing of the claim (provided, however, that any failure or delay to notify
shall not excuse any obligations of TESARO except to the extent TESARO is
actually prejudiced thereby) and TESARO shall solely manage and control, at its
sole expense, the defense of the claim and its settlement; provided, however,
that TESARO shall not settle any such claim without the prior written consent of
Licensee if such settlement does not include a complete release from liability
of the Licensee Indemnified Parties or if such settlement would involve the
undertaking of any obligation by any Licensee Indemnified Party, would bind or
impair any Licensee Indemnified Party, or includes any admission of wrongdoing
by any Licensee Indemnified Party. The Licensee Indemnified Parties shall
cooperate with TESARO and may, at their sole option and expense, be represented
in any such action or proceeding by counsel of their own choosing.

7.1.2 Indemnification by Licensee. Licensee agrees to defend, indemnify and hold
TESARO and its Affiliates and their respective directors, officers, employees
and agents (the “TESARO Indemnified Parties”) harmless from and against any
Losses resulting from any Third Party claim (including product liability claims)
arising out of or otherwise relating to (a) the negligence or willful misconduct
of Licensee, its Affiliates, or Sublicensees, (b) the Development,

34

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Manufacture or Commercialization of the Product by or on behalf of Licensee, its
Affiliates, or Sublicensees, (c) the material breach of this Agreement by
Licensee, or (d) any action or omission of Licensee, its Affiliates or
Sublicensees that causes a breach of or results in non-compliance under the
Upstream Agreements; except, in each case, to the extent such Losses result from
clause (a), (b), (c) or (d) of Section 7.1.1. In the event of any such claim
against the TESARO Indemnified Parties by a Third Party, TESARO shall promptly
notify Licensee in writing of the claim (provided, however, that any failure or
delay to notify shall not excuse any obligation of Licensee except to the extent
Licensee is actually prejudiced thereby) and Licensee shall solely manage and
control, at its sole expense, the defense of the claim and its settlement;
provided, however, that Licensee shall not settle any such claim without the
prior written consent of TESARO if such settlement does not include a complete
release from liability of the TESARO Indemnified Parties or if such settlement
would involve the undertaking of any obligation by any TESARO Indemnified Party,
would bind or impair a TESARO Indemnified Party, or includes any admission of
wrongdoing by any TESARO Indemnified Party. The TESARO Indemnified Parties shall
cooperate with Licensee and may, at their sole option and expense, be
represented in any such action or proceeding by counsel of their own choosing.

Section 7.2



LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE HEREUNDER TO THE
OTHER PARTY FOR ANY PUNITIVE, RELIANCE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUE, LOST PROFITS, OR LOST SAVINGS)
HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS SECTION 7.2 SHALL NOT APPLY WITH
RESPECT TO (A) ANY BREACH OF ARTICLE 8 OR (B) THE INTENTIONAL MISCONDUCT OF A
PARTY. NOTHING IN THIS SECTION 7.2 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER THIS ARTICLE 7 WITH
RESPECT TO ANY DAMAGES PAID TO A THIRD PARTY IN CONNECTION WITH A THIRD-PARTY
CLAIM.

Section 7.3



Insurance. At such time as Licensee or any of its Affiliates or Sublicensees
begins to sell or distribute Product, Licensee shall, at its own expense,
procure and maintain product liability insurance in the amount of [***].  All
such policies shall name Merck as an additional insured, and insurers will waive
all rights of subrogation against Merck.  Upon TESARO’s request, Licensee will
promptly provide for itself and its Affiliates and Sublicensees copies of
certificates of insurance evidencing such coverages.  Licensee shall notify
TESARO not less than twenty-five (25) days in advance of any material change or
cancellation of any policy. Licensee shall continue to maintain such insurance
in effect after the expiration or termination of this Agreement during any
period in which Licensee or its Affiliates or Sublicensees continues to make,
have made, use, sell, offer to sell or import Product.  If any insurance is on a
claims made basis, Licensee will maintain such insurance for a period of not
less than [***] after it has ceased all commercial sale, distribution or use of
any Product.  The Parties acknowledge and agree that Licensee may meet its
obligations under this Section 7.3 through self-insurance.



35

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 8.



CONFIDENTIALITY

Section 8.1



Confidential Information.  

8.1.1 Definition. “Confidential Information” means all Know-How and other
confidential or proprietary information, materials and data, whether or not
marked as confidential or proprietary, which the disclosing Party or any of its
Affiliates has supplied or otherwise made available to the other Party or its
Affiliates hereunder, whether made available orally, in writing or in electronic
or other form, including information comprising or relating to concepts,
discoveries, inventions, ideas, data, designs or formulae. Any confidential or
proprietary information, materials or data of any Upstream Licensor which TESARO
makes available to Licensee hereunder shall constitute Confidential Information
of TESARO for purposes of this Article 8.

8.1.2 Confidential Information. During the Term and for a period of [***] after
any termination or expiration of this Agreement, each Party agrees to keep in
confidence and not to disclose to any Third Party, or use for any purpose,
except pursuant to, and in order to carry out, the terms and objectives of this
Agreement or as otherwise specifically permitted under this Agreement, any
Confidential Information of the other Party. The terms of this Agreement will be
considered Confidential Information of both Parties, subject to permitted
disclosures as set forth in this Article 8. The restrictions on the disclosure
and use of Confidential Information set forth in this Article 8 will not apply
to any Confidential Information that:

 

(a) was known by the receiving Party prior to disclosure by the disclosing Party
hereunder (as evidenced by the receiving Party’s written records or other
competent evidence);

(b) is or becomes part of the public domain through no fault of the receiving
Party or its Affiliates or Sublicensees;

(c) is disclosed to the receiving Party by a Third Party having a legal right to
make such disclosure without violating any confidentiality or non-use obligation
that such Third Party has to the disclosing Party and provided such Third Party
is not disclosing such information on behalf of the disclosing Party; or

(d) is independently developed by personnel of the receiving Party who did not
have access to the Confidential Information (as evidenced by the receiving
Party’s written records or other competent evidence).

In addition, if either Party is required to disclose Confidential Information of
the other Party by regulation, Law or legal process, including by the rules or
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the

36

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

United States or of any stock exchange, such Party shall provide prior written
notice and a copy of such intended disclosure to such other Party if possible
under the circumstances, will consider in good faith the other Party’s comments,
will disclose only such Confidential Information of such other Party as is
required to be disclosed and will cooperate in the disclosing Party’s efforts to
obtain a protective order or to limit the scope of the required disclosures.
Notwithstanding anything in this Agreement to the contrary, either Party may
disclose to bona fide potential or existing investors or lenders, potential
acquirors/acquirees, and such Party’s consultants and advisors, the existence
and terms of this Agreement to the extent necessary in connection with a
proposed equity or debt financing of such Party, or a proposed acquisition or
business combination or similar transaction, so long as such recipients are
bound in writing to maintain the confidentiality of such information.

8.1.3 Permitted Disclosures. Each Party agrees that it and its Affiliates will
provide or permit access to Confidential Information received from the other
Party and such Party’s Affiliates and representatives only to the receiving
Party’s employees, agents, consultants, Affiliates, advisors, contractors,
potential and existing Sublicensees and distributors, in each case who, in such
Party’s reasonable judgment, have a need to know such Confidential Information
to assist the receiving Party with the activities contemplated by this
Agreement, and who are subject to obligations of confidentiality and non-use
with respect to such Confidential Information similar to the obligations of
confidentiality and non-use of the receiving Party under this Section 8.1. Each
Party shall remain responsible for any failure by its Affiliates, and its and
its Affiliates’ respective employees, agents, consultants, advisors,
contractors, Sublicensees and distributors, to treat such Confidential
Information as required under this Section 8.1 (as if such Affiliates,
employees, agents, consultants, advisors, contractors, Sublicensees and
distributors were Parties directly bound to the requirements of this Section
8.1).

 

8.1.4 Restricted Disclosures.  Notwithstanding anything to the contrary set
forth in this Agreement, Licensee shall not have the right to, and shall ensure
that its Affiliates and Sublicensees shall not, disclose (a) TESARO’s
Confidential Information, including Licensed Know-How or information relating to
the Licensed Patents, and any other information relating to the Licensed
Compound or Product that is not part of the public domain, or (b) the terms of
this Agreement, to [***] for any reason without the prior written consent of
TESARO.  Licensee shall establish appropriate fire-walls and other procedures to
prevent the disclosure of such information to [***] or any individuals
associated with such entities, including any individuals that may from
time-to-time be employed by or consult for Licensee or a member of the Takeda
Group and also be seconded to or consult for [***].  The Parties acknowledge and
agree that a breach of this Section 8.1.4 shall be deemed to be a material
breach by Licensee for purposes of Section 9.2.1.

Section 8.2



Return/Destruction of Materials.  Upon early termination of this Agreement in
its entirety for any reason, each Party and its Affiliates shall immediately
return to the other Party or destroy all Confidential Information of the other
Party and its Affiliates in such Party’s

37

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

possession, except for one (1) copy which may be retained in the recipient
Party’s confidential files for archive purposes.

Section 8.3



Publicity.  The Parties agree not to (and to ensure that their respective
Affiliates do not) issue any press releases or public announcements concerning
this Agreement or the transactions contemplated hereby without the prior written
consent of the other Party (which shall not be unreasonably withheld or
delayed), except as required by applicable Law (including the rules and
regulations of any stock exchange or trading market on which a Party’s (or its
parent entity’s) securities are traded); provided, that the Party intending to
disclose such information shall use reasonable efforts to provide the other
Party with advance notice of such required disclosure, and an opportunity to
review and comment on such proposed disclosure (which comments shall be
considered in good faith by the disclosing Party).  Notwithstanding the
foregoing, without prior submission to or approval of the other Party, either
Party may issue press releases or public announcements which incorporate
information concerning this Agreement which information was included in a press
release or public disclosure which was previously disclosed under the terms of
this Agreement or which contains only non-material factual information regarding
this Agreement. 

Section 8.4



Relationship to the Confidentiality Agreement. This Agreement supersedes that
certain Confidentiality Agreement by and between TESARO and Licensee dated April
17, 2015, as amended effective as of March 21, 2017; provided, however, that all
“Confidential Information” disclosed or received by the Parties thereunder will
be deemed “Confidential Information” hereunder and will be subject to the terms
and conditions of this Agreement.

ARTICLE 9.



TERM & TERMINATION

Section 9.1



Term.  This Agreement shall be effective as of the Effective Date and, unless
terminated earlier by mutual written agreement of the Parties or pursuant to
Sections 9.2, 9.3 or 9.4 below, shall continue in effect, on a
country-by-country and Product-by-Product basis, until the expiration of the
Royalty Term for such Product (the “Term”).    Subject to the applicable terms
of any Upstream Agreement, upon expiration of each Term with respect to a
Product in a particular country in the Licensed Territory, Licensee’s license
pursuant to Section 2.1 shall become fully paid-up, irrevocable, perpetual and
sublicensable without restriction.

Section 9.2



Termination by TESARO. 

9.2.1 Breach. TESARO will have the right to terminate this Agreement in full
upon delivery of written notice to Licensee in the event of any material breach
by Licensee of any term or condition of this Agreement; provided, however,  that
such termination will not be effective if such breach has been cured within
[***] after written notice thereof is given by TESARO to Licensee specifying the
nature of the alleged breach; provided further, however, that to the extent such
material breach involves (i) the failure to make a payment when due, such breach
must be cured within [***] after written notice thereof is given by TESARO to
Licensee, or (ii) a breach of Section 8.1.4, TESARO shall be entitled to
terminate this Agreement immediately upon written

38

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

notice without any cure period.  For clarity, termination of this Agreement
under this Section 9.2.1 is not the exclusive right available to TESARO under
this Agreement with respect to any uncured material breach by Licensee.

9.2.2 Termination for IP Challenge. TESARO will have the right to terminate this
Agreement in full upon [***] advance written notice to Licensee in the event
that (a) Licensee or any of its Affiliates or Sublicensees or any member of the
Takeda Group directly or indirectly challenges in a legal or administrative
proceeding anywhere in the world the patentability, enforceability or validity
of (i) any Licensed Patents, or (ii) any other Patent Rights owned or Controlled
by TESARO at any time during the Term that Cover (1) the compositions of matter
of the Licensed Compound or Product, (2) methods or processes directed to the
Manufacture of the Licensed Compound or Product, or (3) methods of use,
administration or formulation of the Licensed Compound or Product (any such
legal or administrative proceeding, a “Patent Challenge”), or (b) [***] directly
or indirectly initiates a Patent Challenge and TESARO can establish by competent
proof (which determination shall, in the event of any dispute between the
Parties with respect thereto, be subject to arbitration in accordance with
Section 10.4) that such Patent Challenge incorporates or is otherwise based in
whole or in part on TESARO’s Confidential Information, including Licensed
Know-How or information relating to the Licensed Patents or any other
information relating to the Licensed Compound or Product that is not part of the
public domain; provided, however, that TESARO will not have the right to
terminate this Agreement under this Section 9.2.2 for any such Patent Challenge
if such Patent Challenge is dismissed within [***] of TESARO’s notice to
Licensee under this Section 9.2.2 and not thereafter continued. 

9.2.3 Termination for Termination of Upstream Agreement. Subject to Section
6.6.2, and the second sentence of Section 6.6.1, if applicable , TESARO will
have the right to terminate this Agreement in full upon written notice to
Licensee upon the notice of the potential termination of any Upstream Agreement
due to any action or inaction of the Licensee if such action or inaction  is not
cured prior to the expiration of any applicable cure-period in such Upstream
Agreement.

9.2.4 Termination for Generic Product. TESARO shall have the right terminate
this Agreement with respect to Japan upon [***] prior written notice to Licensee
at any time after [***] of the date of the First Commercial Sale of a Generic
Product in Japan; provided, that if at any time during the Term Licensee no
longer has direct or indirect ownership of any voting or economic interest other
than those arising from or in relation to the Pre-Effective Date Wholesaler
Agreements in [***], Licensee shall have the right to provide TESARO written
notice thereof, and upon receipt of such notice, TESARO’s right to terminate
under this Section 9.2.4 shall no longer be effective for so long as Licensee
continues not to have any direct or indirect ownership of any voting or such
economic interest in [***].

Section 9.3



Termination by Licensee. 



39

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

9.3.1 Breach. Licensee will have the right to terminate this Agreement in full
upon delivery of written notice to TESARO in the event of any material breach by
TESARO of any term or condition of this Agreement; provided, however, that such
termination will not be effective if such breach has been cured within [***]
after written notice thereof is given by Licensee to TESARO specifying the
nature of the alleged breach.  For clarity, termination of this Agreement under
this Section 9.3.1 is not the exclusive remedy available to Licensee under this
Agreement with respect to any uncured material breach by TESARO.  If Licensee
has the right to terminate this Agreement under this Section 9.3.1, then in lieu
of exercising such right of termination, Licensee shall have the right, in its
sole discretion and upon delivery of written notice to TESARO, to continue to
maintain this Agreement in full force and effect, including all rights and
licenses granted by TESARO to Licensee hereunder, provided that (a) Licensee
continues to perform all of its obligations and comply with all of its covenants
set forth in this Agreement, including all payment and other obligations arising
under the Upstream Agreements, and (b) Licensee shall have the right to deposit
into a Third Party escrow account any amounts payable directly by Licensee to
TESARO under this Agreement, other than amounts that are due under the Upstream
Agreements, that Licensee reasonably and in good faith estimates are consistent
with the damages suffered by Licensee as a result of TESARO’s alleged uncured
material breach pending resolution of any dispute relating to such alleged
uncured material breach pursuant to Sections 10.3 and 10.4, with such amounts to
be released to Licensee or TESARO, as applicable, promptly following resolution
of such dispute.

9.3.2 Partial Termination. Licensee will have the right to terminate this
Agreement on a country-by-country basis upon delivery of [***] prior written
notice to TESARO.

Section 9.4



Termination Upon Bankruptcy. Either Party may terminate this Agreement if, at
any time, any Insolvency Event occurs in relation to the other Party.

Section 9.5



Effects of Termination. Except as otherwise set forth in Section 9.6, upon early
termination of this Agreement by either Party under this Article 9:

(a)



Licensee will responsibly wind-down, in accordance with accepted pharmaceutical
industry norms and ethical practices, any on-going clinical studies for which it
has responsibility hereunder in which patient dosing has commenced or, if
reasonably practicable and requested by TESARO, Licensee shall, and shall cause
its Affiliates and Sublicensees to, complete such trials. Licensee will be
responsible for any costs associated with such wind-down. TESARO will pay all
costs incurred by either Party to complete such studies should TESARO request
that such studies be completed.

(b)



All sublicenses granted by Licensee pursuant to Section 2.2 will automatically
terminate.



40

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(c)



All rights and licenses granted by TESARO to Licensee in Article 2 will
terminate, and Licensee and its Affiliates and Sublicensees will cease all use
of Licensed Know-How and Licensed Patents and all Development, Manufacture and
Commercialization of the Licensed Compound and Product.

(d)



All rights and licenses related to the Licensed Compound and Product in the
Licensed Territory shall immediately revert to TESARO or to an Affiliate or
Third Party designated by TESARO (each, a “Designee”). 

(e)



All Marketing Approvals and other regulatory filings, documents and
communications relating to the Product owned (in whole or in part) or otherwise
controlled by Licensee or its Affiliates or Sublicensees, as such items exist as
of the effective date of such termination (including all related completed and
ongoing clinical studies) will be assigned to TESARO or its Designee and
Licensee will provide to TESARO or its Designee one (1) copy of each of the
foregoing and all documents contained in or referenced in any such items,
together with the raw and summarized data for any clinical studies (and where
reasonably available, electronic copies thereof). In the event of any failure to
complete such assignment, Licensee hereby consents and grants to TESARO the
right to access and reference (without any further action required on the part
of Licensee, whose authorization to file this consent with any Regulatory
Authority is hereby granted) any of the foregoing items.

(f)



Licensee hereby grants to TESARO and its Affiliates, and TESARO and its
Affiliates will automatically have, a perpetual and irrevocable, royalty-free
and fully paid-up, non-exclusive license, with the right to grant sublicenses
through multiple tiers, under Know-How and Patent Rights that are Controlled by
Licensee or any of its Affiliates and their respective Sublicensees that are
necessary or useful to Development, Manufacture or Commercialize the Product in
the Licensed Territory (such license effective only as of and after the
effective date of such termination).

(g)



Upon TESARO’s request, Licensee will assign (or, if applicable, will cause its
Affiliates or Sublicensees to assign) to TESARO all of Licensee’s (and such
Affiliates’ and Sublicensees’) right, title and interest in and to any
registered or unregistered trademarks or internet domain names that are specific
to the Product (it being understood that the foregoing will not include any
trademarks or internet domain names that contain the corporate or business
name(s) of Licensee).



41

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(h)



Licensee agrees (and shall cause its Affiliates and Sublicensees to so agree) to
fully cooperate with TESARO and its Designee(s) to facilitate a smooth, orderly
and prompt transition of the Development, Manufacture and Commercialization of
the Licensed Compound and the Product in the Licensed Territory to TESARO and/or
its Designee(s). Upon request by TESARO, Licensee shall transfer to TESARO or
its Designee(s) any quantity of the Product in its possession as of the
effective date of termination. If Licensee is, at the time of such termination
of this Agreement, party to any Third Party contracts with respect to the
Product, then it shall provide TESARO notice and (to the extent permitted by the
terms thereof to do so), copies thereof. Licensee shall assign to TESARO any
such contracts requested by TESARO, to the extent it has the right under such
contract(s) to do so (and shall use commercially reasonable efforts to obtain
any required consents to assign such contracts to TESARO). In addition, Licensee
shall provide any cooperation reasonably requested by TESARO to ensure
uninterrupted supply of the Product in the Licensed Territory.

(i)



Licensee agrees to take any other action necessary in order to ensure compliance
with the terms of the Upstream Agreements.

For clarity, if Licensee terminates this Agreement as to a particular country or
countries within the Licensed Territory in accordance with Section 9.3.2, then
the foregoing provisions shall apply solely with respect to the country or
countries that are subject to termination.

Section 9.6



Effect of Termination (Material Breach by TESARO).  Upon any termination of this
Agreement by Licensee pursuant to Section 9.3.1 resulting from a material breach
of this Agreement by TESARO, then the provisions of Sections 9.5(a), (b) and (c)
shall apply (except that compliance with subsection (a) shall be at the cost of
TESARO), and Sections 9.5(d), (e), (f), (g), (h) and (i) shall have no effect.
In addition if the material breach is a breach of Section 6.6.2 with respect to
the Merck Agreement, then TESARO shall use reasonable efforts to cause Merck to
enter into a direct license with Licensee for the Licensed Territory.

Section 9.7



Survival. The following provisions will survive termination or expiration of
this Agreement: Sections 2.3, 2.8, 3.6, 3.8, 3.9, 3.10, 6.4, 6.5.1(d), 6.6.1,
9.5, 9.6 and this Section 9.7, and Articles 7, 8 and 10, as well as any
applicable definitions in Article 1 and any other provisions which are expressed
to survive termination or expiration or which are required to give effect to
such termination or expiration.  Termination or expiration of this Agreement
will not relieve the Parties of any liability or obligation which accrued
hereunder prior to the effective date of such termination or expiration nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at Law or in equity with respect to any breach of this Agreement.



42

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 10.



MISCELLANEOUS

Section 10.1



Entire Agreement; Amendment. This Agreement and all Exhibits attached to this
Agreement constitute the entire agreement between the Parties as to the subject
matter hereof. All prior and contemporaneous negotiations, representations,
warranties, agreements, statements, promises and understandings with respect to
the subject matter of this Agreement are hereby superseded and merged into,
extinguished by and completely expressed by this Agreement. None of the Parties
shall be bound by or charged with any written or oral agreements,
representations, warranties, statements, promises or understandings not
specifically set forth in this Agreement. No amendment, supplement or other
modification to any provision of this Agreement shall be binding unless in
writing and signed by all Parties.

Section 10.2



Independent Contractors. The relationship between Licensee and TESARO created by
this Agreement is solely that of independent contractors. This Agreement does
not create any agency, distributorship, employee-employer, partnership, joint
venture or similar business relationship between the Parties. Neither Party is a
legal representative of the other Party, and neither Party can assume or create
any obligation, representation, warranty or guarantee, express or implied, on
behalf of the other Party for any purpose whatsoever.

Section 10.3



Informal Discussions.   Except as otherwise provided herein, in the event of any
controversy or claim arising out of or relating to this Agreement, or the rights
or obligations of the Parties hereunder, or the relationship between the Parties
with respect to the Licensed Compounds or Products, the Parties shall first try
to settle their differences amicably between themselves.  Either Party may
initiate such informal dispute resolution by sending written notice of the
dispute to the other Party, and within thirty (30) days after such notice
appropriate representatives of the Parties shall meet for attempted resolution
by good faith negotiations.  If such representatives are unable to resolve
promptly such disputed matter within the said thirty (30) days, either Party may
refer the matter by written notice to the Executive Officers for discussion and
resolution.  If such Executive Officers are unable to resolve such dispute
within thirty (30) days of such written notice, either Party may initiate
arbitration proceedings in accordance with the provisions of Section 10.4.

Section 10.4



Arbitration. All disputes arising out of or relating to this Agreement, or the
rights or obligations of the Parties hereunder, or relating in any way to the
relationship between the Parties with respect to the Licensed Compounds or
Products, shall be finally and exclusively settled by arbitration by a panel of
three (3) arbitrators, provided such dispute is not an “Excluded Claim.”  As
used in this Section, the phrase “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (a) the validity or Infringement of a patent,
trademark or copyright (which shall not, for clarity, include any dispute,
controversy or claim as to whether TESARO has established the relevant competent
proof referenced in Section 9.2.2), (b) any antitrust, anti-monopoly or
competition Law or regulation, whether or not statutory, or (c) any matter for
which a Party has final decision-making authority under Section 5.1.5.



43

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

10.4.1 The arbitration proceeding shall be conducted under the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) with such
proceedings to be held in New York, New York, United States.  The arbitrators
will apply the substantive Law of the State of New York.  In all cases, the
arbitration proceedings shall be conducted in the English language, and all
documents that are submitted in the proceeding shall be in the English
language.  Judgment upon the award rendered by arbitration may be issued and
enforced by any court having competent jurisdiction.

10.4.2 If a Party intends to begin an arbitration to resolve a dispute, such
Party shall provide written notice to the other Party, informing the other Party
of such intention and any statement of claim required under the applicable
arbitration rules.  Within twenty (20) Business Days after its receipt of such
notice, the other Party shall, by written notice to the Party initiating
arbitration, add any additional issues to be resolved that would be considered
mandatory counterclaims under New York Law.  For clarity, the resolution of any
disputes regarding such counterclaims shall be conducted in the same proceedings
as the initial claims.

10.4.3 Within forty-five (45) days following the receipt of the notice of
arbitration, the Party referring the matter to arbitration shall appoint an
arbitrator and promptly notify the other Party of such appointment.  The other
Party shall, upon receiving such notice, appoint a second arbitrator within
twenty one (21) days, and the two (2) arbitrators shall, within fifteen (15)
days of the appointment of the second arbitrator, agree on the appointment of a
third  arbitrator who will act with them and be the chairperson of the
arbitration panel.  In the event that either Party shall fail to appoint an
arbitrator within thirty (30) days after the commencement of the arbitration
proceeding, the arbitrator shall be appointed by the AAA.  In the event of the
failure of the two (2) arbitrators to agree within sixty (60) days after the
commencement of the arbitration proceeding to appoint the chairperson, the
chairperson shall also be appointed by the AAA. 

10.4.4 All of the arbitrators shall have significant legal or business
experience in pharmaceutical licensing matters.  The arbitrators shall not be
employees, directors or shareholders of either Party or any of their Affiliates.

10.4.5 Each Party shall have the right to be represented by counsel throughout
the arbitration proceedings.

10.4.6 To the extent possible, the arbitration hearings and award will be
maintained in confidence.

10.4.7 In any arbitration pursuant to this Agreement, the award or decision
shall be rendered by a majority of the members of the panel provided for herein,
with each member having one (1) vote.  The arbitrators shall render a written
decision with their resolution of the dispute that shall set forth in reasonable
detail the facts of the dispute and the

44

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

reasons for their decision.  The decision of the arbitrators shall be final and
non-appealable and binding on the Parties.

Section 10.5



Injunctive Relief.  By agreeing to arbitration, the Parties do not intend to
deprive any competent court of such court’s jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment or other order in aid of the arbitration
proceedings and the enforcement of any award or judgment. Without prejudice to
such provisional remedies in aid of arbitration as may be available under the
jurisdiction of a national court, the court of arbitration shall have full
authority to grant provisional remedies and to award damages for failure of any
Party to respect the court of arbitration’s order to that effect.

Section 10.6



Expenses of Arbitration and Expert Determination.  Each Party shall bear its own
attorneys’ fees, costs, and disbursements arising out of the arbitration, and
shall pay an equal share of the fees and costs of the arbitrators; provided,
however, that the arbitrators shall be authorized to determine whether a Party
is the prevailing Party, and if so, to award to that prevailing Party
reimbursement for its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, photocopy charges and
travel expenses).  Absent the filing of an application to correct or vacate the
arbitration award as permitted by applicable Law, each Party shall fully perform
and satisfy the arbitration award within fifteen (15) days of the service of the
award.

Section 10.7



Notice. All notices or communications required or permitted to be given by
either Party hereunder shall be deemed sufficiently given if mailed by
registered mail or certified mail, return receipt requested, or sent by
overnight courier, such as Federal Express, to the other Party at its respective
address set forth below or to such other address as notified by the other Party
from time to time pursuant to this Section 10.7. Mailed notices shall be deemed
to be received on the third (3rd) Business Day following the date of mailing.
Notices sent by overnight courier shall be deemed received the following
Business Day.

If to Licensee:MILLENNIUM PHARMACEUTICALS, INC. 

40 Landsdowne Street,

Cambridge, MA 02139

Attn: Regional General Counsel

 

If to TESARO:TESARO, Inc.

1000 Winter Street

Suite 3300

Waltham, MA 02451

Attn: General Counsel

 



45

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

 

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, MD 21202

Attn: Asher M. Rubin

 

Section 10.8



Governing Law.  This Agreement and any dispute arising from the performance of
breach hereof shall be governed by and construed and enforced in accordance with
the Laws of the State of New York without reference to conflicts of Laws
principles which would direct the application of the Laws of another
jurisdiction.

Section 10.9



Compliance With Law; Severability. Nothing in this Agreement shall be construed
to require the commission of any act contrary to Law. If any one or more
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the affected provisions of this Agreement shall be curtailed and limited only to
the extent necessary to bring it within the applicable legal requirements and
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby.

Section 10.10



Non-Use of Names. Licensee shall not use the name, trademarks, tradenames,
logos, or physical likeness of TESARO or any of its officers, directors or
employees or any of the Upstream Licensors, or any adaptation of any of them, in
any advertising, promotional or sales literature, without TESARO’s prior written
consent. Licensee shall require its Affiliates and Sublicensees to comply with
the foregoing. TESARO shall not use the name, trademarks, tradenames, logos, or
physical likeness of Licensee or any of its officers, directors or employees, or
any adaptation of any of them, in any advertising, promotional or sales
literature, without Licensee’s prior written consent. TESARO shall require its
Affiliates to comply with the foregoing.

Section 10.11



Successors and Assigns. Neither this Agreement nor any of the rights or
obligations created herein, may be assigned by either Party, in whole or in
part, without the prior written consent of the other Party, except that either
Party shall be free to assign this Agreement (a) as a whole or in part without
consent to an Affiliate, or (b) as a whole without consent in connection with
any merger or sale of such Party or sale of all or substantially all of the
assets of such Party related to the business-line or division of that Party that
is the beneficiary of the rights and licenses granted under this Agreement;
provided, that Licensee may not assign this Agreement in any circumstance to a
Post-Execution Affiliate engaged in Competing Activities. This Agreement shall
bind and inure to the benefit of the successors and permitted assigns of the
Parties hereto. Any assignment of this Agreement in contravention of this
Section 10.11 shall be null and void.



46

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Section 10.12



Waivers. A Party’s consent to or waiver, express or implied, of the other
Party’s breach of its obligations hereunder shall not be deemed to be or
construed as a consent to or waiver of any other breach of the same or any other
obligations of such breaching Party. A Party’s failure to complain of any act,
or failure to act, by the other Party, to declare the other Party in default, to
insist upon the strict performance of any obligation or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof,
no matter how long such failure continues, shall not constitute a waiver by such
Party of its rights hereunder, of any such breach, or of any other obligation or
condition. A Party’s consent in any one instance shall not limit or waive the
necessity to obtain such Party’s consent in any future instance and in any event
no consent or waiver shall be effective for any purpose hereunder unless such
consent or waiver is in writing and signed by the Party granting such consent or
waiver.

Section 10.13



No Third Party Beneficiaries. Except as expressly set forth herein, nothing in
this Agreement shall be construed as giving any Person, other than the Parties
hereto and their successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provision hereof.

Section 10.14



Headings; Exhibits. Article and Section headings used herein are for convenient
reference only, and are not a part of this Agreement. All Exhibits are
incorporated herein by this reference.

Section 10.15



Interpretation. The terms “hereof”, “herein” and “hereunder” and terms of
similar import will refer to this Agreement as a whole and not to any particular
provision hereof.  Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The term “including” as used herein shall mean
including, without limiting the generality of any description preceding such
term. The language in all parts of this Agreement shall be deemed to be the
language mutually chosen by the Parties. The Parties and their counsel have
cooperated in the drafting and preparation of this Agreement, and this Agreement
therefore shall not be construed against any Party by virtue of its role as the
drafter thereof.

Section 10.16



Counterparts. This Agreement may be executed in one or more counterparts, each
of which when taken together shall constitute one and the same agreement, and
may be executed through the use of facsimiles or .pdf documents.

[Signature Page Follows]

 

 



47

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

 

 

 

TESARO, INC.

 

MILLENNIUM PHARMACEUTICALS, INC.

 

 

 

 

 

 

By: /s/ Mary Lynne Hedley, Ph.D.

 

By: /s/ Christophe Bianchi

 

 

 

Name:Mary Lynne Hedley, Ph.D.

 

Name:Christophe Bianchi

 

 

 

Title:President and Chief Operating Officer

 

Title:President, Global Oncology Business Unit

 

 

 



[Signature Page to Exclusive License Agreement]

 

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

LICENSED COMPOUND

Niraparib, formerly known as MK-4827, licensed to TESARO under the Merck
Agreement, a potent and selective poly (ADP-ribose) polymerase (PARP) inhibitor,
with the chemical name as follows: 

 

 

[***]



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

LICENSED PATENTS

 

[***]

 

 



[***] INDICATES FOUR PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

MILESTONES & ROYALTIES

 

1.



Milestone Payments: The Milestone Events and corresponding Milestone Payments to
be made pursuant to Section 3.2 of the Agreement are as follows:

Development Milestones

Milestone Event

Payment

(in US millions)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

Subject to the last sentence of Section 3.2, each Milestone Event for a
non-prostate indication shall be determined on a tumor type-by-tumor type basis
(such as ovarian cancer and breast cancer), irrespective of dosage form, insofar
as the Product that is the subject of each such Milestone Event is designed to
dose patients orally. For the avoidance of doubt and by way of example, if the
Product is first approved for 2nd-line therapy of ovarian cancer and then the
indication is extended to 1st-line therapy of ovarian cancer, only the filing
and approval for the 2nd-line therapy of ovarian cancer shall be deemed to be
the triggering event for the Milestone Payment for such non-prostate
indication.  Subject to the last sentence of Section 3.2, the salvage line for
ovarian cancer (i.e., patients who have had three (3) or more lines of prior
therapy, like QUADRA) shall not [***].

Sales Milestones

Milestone Event

Payment

(in US millions)

Upon the first time that annual Net Sales of Products in the Licensed Territory
reaches [***]

[***]

Upon the first time that annual Net Sales of Products in the Licensed Territory
reaches [***]

[***]

Upon the first time that annual Net Sales of Products in the Licensed Territory
reaches [***]

[***]

Upon the first time that annual Net Sales of Products in the Licensed Territory
reaches [***]

[***]

Upon the first time that annual Net Sales of Products in the Licensed Territory
reaches [***]

[***]

 

2.Royalties: The Royalty rate payable under Section 3.3.1 of the Agreement shall
be as follows:

Annual Net Sales of the Product in the Licensed Territory

Royalty Rate

Portion of annual Net Sales in the Licensed Territory below [***]

[***]

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

Annual Net Sales of the Product in the Licensed Territory

Royalty Rate



Portion of annual Net Sales in the Licensed Territory at or above [***] but
below [***]

[***]

Portion of annual Net Sales in the Licensed Territory at or above [***] but
below [***]

[***]

Portion of annual Net Sales in the Licensed Territory at or above [***] but
below [***]

[***]

Portion of annual Net Sales in the Licensed Territory at or above [***] but
below [***]

[***]

Portion of annual Net Sales in the Licensed Territory at or above [***]

[***]





[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

INITIAL DEVELOPMENT PLAN

 

[***]



[***] INDICATES FIVE PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

INITIAL MATERIALS

 

 

Type of Material

Purpose

Quantity of Material

Timing for Delivery

Cost

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

 

EXCLUDED CMOS

 

[***]

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------